              Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 1 of 75



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------- X
CALVIN BUARI,

                                            Plaintiff,

                          - against -

THE CITY OF NEW YORK; New York City Police
Department Detectives ANDREW DIETZ, FNU TRACY,
VINCENT PRICE, EUGENE GOTTWIN, JOSEPH
NEENAN, CHRISTINE FORTUNE; Bronx County District                                 COMPLAINT
Attorney’s Office Investigators JOHN WALL, FNU
SCHIFFMAN, FRANK VIGGIANO; Bronx County District                                 JURY TRIAL
Attorney’s Office Assistant District Attorneys ALLEN                             DEMANDED
KAREN, FELICITY LUNG, PETER CODDINGTON, GINA
MIGNOLA; and “JOHN and/or JANE DOES” # 1-10 who
are currently unknown members of the New York City Police
Department; and “RICHARD and/or RACHEL ROES # 1-
10” who are currently unknown members of the Bronx
County District Attorney’s Office, all of whom are being sued
in their individual capacities,

                                             Defendants.
---------------------------------------------------------------------------- X

   Plaintiff Calvin Buari, by and through his attorneys, the undersigned, states as follows:

                                     PRELIMINARY STATEMENT

         1.      This is a civil rights action against the City of New York based on and arising out

of wrongful acts and omissions of the New York City Police Department and the Bronx County

District Attorney’s Office and certain of the employees and agents of these offices, and against

named individual employees and agents of these offices, in which the Plaintiff, Mr. Calvin Buari,

seeks relief for the violation of his rights secured by the Fourth, Fifth, Sixth, and Fourteenth

Amendment to the United States Constitution, and of his rights secured under the laws and

Constitution of the United States as well as the laws and Constitution of the State of New York..
            Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 2 of 75



       2.      Mr. Buari seeks damages, both compensatory and punitive, an award of costs and

attorney’s fees, and such other and further relief as this court deems just and proper, for having

spent over two decades in prison for crimes he did not commit. Although he consistently

maintained his innocence at trial and throughout his numerous years in prison, Mr. Buari was

branded as a murderer and was egregiously restricted in his ability to clear his name.

       3.      The tragic events that underlie this litigation arose on September 10, 1992, with

the shooting deaths of Salhaddin and Elijah Harris on the south side of 213th Street near its

intersection with Bronxwood Avenue in the Bronx, New York. The pressure on the police to

solve this crime was immense as the burgeoning crack-cocaine epidemic brought a record-setting

number of murders to this neighborhood. Yet, New York City Police Department detectives of

the 47th Precinct were unsuccessful in finding any significant leads towards identifying the

shooter.

       4.      Months after these murders, officers from the 47th precinct remained bereft of any

leads pointing to the murderer or murderers of the Harris brothers. To close the case, members of

the Police Department focused their attention on implicating Plaintiff for those murders as he

was already known to the 47th Precinct. Without probable cause, or even reasonable suspicion, to

believe he had any connection to the murder of the Harris brothers, police focused their attention

on implicating Plaintiff Calvin Buari for that crime.

       5.      The police arrested Mr. Buari for the murder of the Harris brothers based on false

and coerced statements from Alrick Griffiths, a now-deceased, known drug dealer whom they

had arrested for possessing drugs and a gun. Neither the New York City Police Department nor

the Bronx County District Attorney’s Office did not attempt to corroborate the coerced testimony

of this compromised witness. Mr. Buari was indicted and arraigned for these grievous crimes,
            Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 3 of 75



but the dishonest case against him soon fell apart when Mr. Griffiths fled to Jamaica to avoid

further police coercion. Mr. Buari’s trial was adjourned for years due to the Bronx District

Attorney’s Office’s inability to present a case against him. Members of the office routinely,

however, falsely advised the trial court that their office was “ready for trial.”

       6.      In and about August of 1995, nearly three years after Mr. Buari was arrested, the

Bronx County District Attorney’s Office and the 47th Precinct’s renewed their conspiracy to

falsely convict Mr. Buari by using coercion and inducement to cause another local drug dealer,

Dwight Robinson, to implicate Mr. Buari. Dwight Robinson had been a protégé of Alrick

Griffiths and responsible for numerous deaths in the Bronxwood area. Dwight Robinson was the

actual murderer of the Harris brothers.

       7.      The prosecution knew they could rely on Mr. Robinson to falsely implicate Mr.

Buari for murdering the Harris brothers because police had initially been investigating Mr.

Robinson for attempting to shoot and kill Mr. Buari. With the backing of Detective Vincent Price

and prosecutor Allen Karen, Mr. Robinson used coercion and impermissible suggestion to induce

several of his drug-dealing associates to falsely bolster Mr. Robinson’s false claims against Mr.

Buari. The prosecution also offered deals to the various cooperators in exchange for their false

testimony against Mr. Buari.

       8.      Mr. Buari’s trial lasted from October 11, 1995, through October 30, 1995. The

only evidence against Mr. Buari was the testimony of Dwight Robinson and his drug dealing

associates – testimony that the police and prosecutors knew to be false. Based on that false

evidence, Mr. Buari was convicted of two counts of murder in the second degree and sentenced

to consecutive indeterminate terms of imprisonment from twenty-five years to life.
            Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 4 of 75



       9.      Dwight Robinson was rewarded for his role in causing Mr. Buari’s conviction by

being allowed to operate his drug trade without any “heat” from the police. His dynasty was

short-lived, though, because his murderous disposition caused him to commit another heinous

murder in a strikingly similar fashion to his murder of the Harris brothers. Mr. Robinson was

arrested for the murder of Leroy McLennon on June 20, 1997 and was eventually sentenced to

25 years to life imprisonment.

       10.     On December 29, 2003, while incarcerated, Mr. Robinson confessed to murdering

the Harris brothers. Around this same time, another trial witness, Kintu Effort, confessed to

falsely implicating Mr. Buari due to the police and prosecution’s coercive tactics. Yet and still,

members of the Bronx District Attorney’s Office continued to thwart the fact of Mr. Buari’s

innocence from being known: Mr. Robinson withdrew his confession due to intimidation from

the prosecution and police, particularly including Detective Frank Viggiano’s unlawful, coercive

tactics. On April 10, 2006, Mr. Buari’s 440 motion based on the Robinson confession and Effort

recantation was denied and he remained incarcerated for another eleven (11) years.

       11.     In 2015, new eyewitnesses came forward to testify to Mr. Buari’s innocence and

Mr. Robinson’s guilt. Members of the Bronx District Attorney’s Office again resorted to

coercion and intimidation to uphold their false conviction. Under the guise of an unbiased

investigation by its newly formed Conviction Integrity Unit, Bronx County District Attorney’s

Office prosecutors and investigators sought out and berated Mr. Buari’s newly discovered

witnesses; disrupted their familial relationships; and prolonged their “investigation” to frustrate

and prevent Mr. Buari’s exoneration. Despite their efforts, several witnesses remained undeterred

from telling the truth and Mr. Buari was eventually exonerated on May 5, 2017.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 5 of 75



       12.     After spending twenty-one years in prison, Mr. Buari was finally released on May

8, 2017. The Bronx County District Attorney’s Office initially appealed the trial court’s decision

to vacate the conviction but ultimately dismissed the indictment on March 21, 2018.

       13.     The grounds for this action arise out the wrongful, unlawful, and improper acts of

these defendants, including, without limitation, creation and perpetuation of false evidence and

conspiracy to create and perpetuate false evidence; suppression and concealment of exculpatory

evidence and conspiracy to suppress and conceal exculpatory evidence in violation of Mr.

Buari’s civil rights; false arrest; malicious prosecution; and intentional infliction of emotional

distress. Plaintiff further seeks monetary damages against the City of New York pursuant to

Monell v. New York City Department of Social Services, 436 U.S. 658 (1978) for the deliberate

indifference of policymakers at the New York City Police Department and the Bronx District

Attorney’s Office to other earlier examples of such constitutional violations as Mr. Buari faced

herein. That indifference was a substantial cause of the harm inflicted upon Mr. Buari

                                         JURISDICTION

       14.     This action is brought pursuant to 42 U.S.C. §§ 1983, 1985, 1988, and the Fourth,

Fifth, Sixth, Ninth, and Fourteenth Amendments to the United States Constitution and pursuant

to Article 1 §§ 1, 6, and 12 of the Constitution of the State of New York.

       15.     Jurisdiction is founded upon 28 U.S.C. §§ 1331 and 1343 and the previously

mentioned statutory and constitutional provisions.

       16.     Plaintiffs further invoke the supplemental jurisdiction of this Court, pursuant to 28

U.S.C. § 1367(a), to hear and decide claims arising under state law that are so related to claims in

this action within the original jurisdiction of this Court that they form part of the same case or

controversy.
            Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 6 of 75



                                              VENUE

        17.    Venue is proper for the United States District Court for the Southern District of

New York pursuant to 28 U.S.C. § 1391(b).



                                         JURY DEMAND

        18.    Pursuant to the Seventh Amendment of the United States Constitution, Plaintiff

requests a jury trial on all issues and claims set forth in this Complaint.

                                             PARTIES

        19.    Plaintiff Calvin Buari is a citizen of the United States and was at all times relevant

to this Complaint a resident of the State of New York.

        20.    Defendant City Of New York (“City”) is a municipal corporation created and

authorized under the laws of the State of New York. It is authorized by law to maintain a police

department and does maintain the New York City Police Department (“NYPD”) which acts as its

agent in the area of law enforcement and for which it is ultimately responsible. The City

assumes the risks incidental to the maintenance of a police force and the employment of police

officers.

        21.    Defendant Detective Andrew Dietz (“Det. Dietz”) was at all times relevant to this

Complaint a duly appointed and acting Detective of the NYPD, acting under color of law and in

his individual capacity within the scope of employment pursuant to the statutes, ordinances,

regulations, policies, customs, and usage of the City of New York and the State of New York. He

is entitled to indemnification under New York General Municipal Law Section 50-k and by

contract. He is being sued in his individual capacity.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 7 of 75



       22.     Defendant Detective FNU Tracy (“Det. Tracy”) was at all times relevant to this

Complaint a duly appointed and acting Detective of the NYPD, acting under color of law and in

his individual capacity within the scope of employment pursuant to the statutes, ordinances,

regulations, policies, customs, and usage of the City of New York and the State of New York. He

is entitled to indemnification under New York General Municipal Law Section 50-k and by

contract. He is being sued in his individual capacity.

       23.     Defendant Detective Vincent Price (“Det. Price”) was at all times relevant to this

Complaint a duly appointed and acting Detective of the NYPD, acting under color of law and in

his individual capacity within the scope of employment pursuant to the statutes, ordinances,

regulations, policies, customs, and usage of the City of New York and the State of New York. He

is entitled to indemnification under New York General Municipal Law Section 50-k and by

contract. He is being sued in his individual capacity.

       24.     Defendant Detective Eugene Gottwin (“Det. Gottwin”) was at all times relevant to

this Complaint a duly appointed and acting Detective of the NYPD, acting under color of law

and in his individual capacity within the scope of employment pursuant to the statutes,

ordinances, regulations, policies, customs, and usage of the City of New York and the State of

New York. He is entitled to indemnification under New York General Municipal Law Section

50-k and by contract. He is being sued in his individual capacity.

       25.     Defendant Detective Joseph Neenan (“Det. Neenan”) was at all times relevant to

this Complaint a duly appointed and acting Detective of the NYPD, acting under color of law

and in his individual capacity within the scope of employment pursuant to the statutes,

ordinances, regulations, policies, customs, and usage of the City of New York and the State of
              Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 8 of 75



New York. He is entitled to indemnification under New York General Municipal Law Section

50-k and by contract. He is being sued in his individual capacity.

       26.       Defendant Detective Christine Fortune (“Det. Fortune”) was at all times relevant

to this Complaint a duly appointed and acting Detective of the NYPD, acting under color of law

and in his individual capacity within the scope of employment pursuant to the statutes,

ordinances, regulations, policies, customs, and usage of the City of New York and the State of

New York. He is entitled to indemnification under New York General Municipal Law Section

50-k and by contract. He is being sued in his individual capacity.

       27.       Defendant Does # 1-10, whose actual names Plaintiff has been unable to ascertain

notwithstanding reasonable efforts to do so, but who is sued herein by the fictitious designations

“John Doe” and “Jane Doe,” represent those other officers, detectives, supervisors, and/or other

agents, and employees of the NYPD, acting under color of law and in their individual capacities

within the scope of employment or agency pursuant to the statutes, ordinances, regulations,

policies, customs, and usage of the City of New York and the State of New York, who

participated in the misconduct described herein. They are entitled to indemnification under New

York General Municipal Law Section 50-k and by contract. They are sued in their individual

capacities.

       28.       The Bronx County District Attorney’s Office (“BCDAO”) was at all times

relevant herein a municipal entity created and authorized under the laws of the State of New

York to investigate and prosecute criminal conduct within Bronx County of the City of New

York. It is an agency of Bronx County, a constituent county of the City of New York. The

District Attorney; Assistant District Attorneys; and Bronx District Attorney’s investigators are

deemed employees of both the County of the Bronx and the City of New York.
            Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 9 of 75



       29.     Defendant BCDAO Assistant District Attorney Allen Karen (“ADA Karen”) was

at all times relevant to this Complaint a duly appointed and acting Assistant District Attorney of

the BCDAO, acting under color of law and in his individual capacity within the scope of

employment pursuant to the statutes, ordinances regulations, policies, customs, and usage of the

City of New York and the State of New York. He is entitled to indemnification under New York

General Municipal Law Section 50-k and by contract. He is being sued in his individual

capacity.

       30.     Defendant BCDAO Assistant District Attorney Felicity Lung (“ADA Lung”) was

at all times relevant to this Complaint a duly appointed and acting Assistant District Attorney of

the BCDAO, acting under color of law and in her individual capacity within the scope of

employment pursuant to the statutes, ordinances regulations, policies, customs, and usage of the

City of New York and the State of New York. She is entitled to indemnification under New York

General Municipal Law Section 50-k and by contract. She is being sued in her individual

capacity.

       31.     Defendant BCDAO Assistant District Attorney Peter Coddington (“ADA

Coddington”) was at all times relevant to this Complaint a duly appointed and acting Assistant

District Attorney of the BCDAO, acting under color of law and in his individual capacity within

the scope of employment pursuant to the statutes, ordinances regulations, policies, customs, and

usage of the City of New York and the State of New York. He is entitled to indemnification under

New York General Municipal Law Section 50-k and by contract. He is being sued in his

individual capacity.

       32.     Defendant BCDAO Assistant District Attorney Gina Mignola (“ADA Mignola”)

was at all times relevant to this Complaint a duly appointed and acting Assistant District
         Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 10 of 75



Attorney of the BCDAO, acting under color of law and in her individual capacity within the

scope of employment pursuant to the statutes, ordinances regulations, policies, customs, and

usage of the City of New York and the State of New York. She is entitled to indemnification

under New York General Municipal Law Section 50-k and by contract. She is being sued in her

individual capacity.

       33.     Defendant Roes # 1-10, whose actual names Plaintiff has been unable to ascertain

notwithstanding reasonable efforts to do so, but who is sued herein by the fictitious designations

“Richard Roe” and “Rachel Roe,” represent those other investigators, agents, and employees of

the BCDAO, acting under color of law and in their individual capacities within the scope of

employment or agency pursuant to the statutes, ordinances, regulations, policies, customs, and

usage of the City of New York and the State of New York, who participated in the misconduct

described herein. They are entitled to indemnification under New York General Municipal Law

Section 50-k and by contract. They are sued in their individual capacities.

                                   STATEMENT OF FACTS

                          Calvin Buari and the Night of the Murders

       34.     In September of 1992, Calvin Buari was twenty-one-years-old and lived in the

Wakefield section of the Bronx, New York on 211th Street between Bronxwood Avenue and

Paulding Avenue.

       35.     On the night of September 10, 1992, at approximately 9:00 p.m., Mr. Buari

returned to the Wakefield neighborhood after having spent the day in Manhattan.

       36.     Mr. Buari was going to visit his friend, John Parris, who lived on 213th Street

between Bronxwood Avenue and Paulding Avenue.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 11 of 75



       37.     Mr. Buari walked through the intersection of 213th Street and Bronxwood

Avenue, where lots of people were about.

       38.     Although the sun had gone down, the intersection was well lit by street lights.

       39.     Mr. Buari noticed two brothers, Dwight Robinson and Peter Robinson, on the

southwest corner of 213th Street and Bronxwood Avenue sitting on milk crates just outside

Frank’s Soup Bowl restaurant.

       40.     Dwight and Peter Robinson appeared to be smoking marijuana and drinking beer.

       41.     As Mr. Buari proceeded down 213th Street towards Paulding Avenue, he noticed a

person named Kintu Effort playing basketball on the street.

       42.     Mr. Buari met John Parris on 213th Street approximately halfway between

Bronxwood Avenue and Paulding Avenue, where they engaged in conversation.

       43.     As Mr. Buari was talking with John Parris, an older woman stopped and asked

Mr. Buari if she could use Mr. Buari’s cigarette lighter.

       44.     Mr. Buari recognized the woman as someone from the neighborhood but did not

know her personally.

       45.     Mr. Buari lent the woman his lighter.

       46.     Seconds after giving the woman his lighter, Mr. Buari heard gunshots ring out

from the intersection of 213th Street and Bronxwood Avenue.

       47.     Mr. Buari and Mr. Parris immediately ran down 213th Street towards Paulding

Avenue.

       48.     The woman who had just borrowed Mr. Buari’s lighter immediately ran into the

building that she, Mr. Buari, and Mr. Parris had been standing in front of.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 12 of 75



       49.     Sometime later, Mr. Buari and Mr. Parris walked to the corner of 213th Street and

Bronxwood Avenue to see what had happened.

       50.     A large crowd had gathered at the intersection.

       51.     Among the people in the crowd of onlookers was Dwight Robinson.

       52.     Numerous police cars and police officers were also present.

       53.     Mr. Buari learned that two males, the Harris brothers, had been shot and killed as

they sat inside a white BMW parked near the corner of 213th Street and Bronxwood Avenue in

front of Frank’s Soup Bowl.

       54.     Mr. Buari had never seen the Harris brothers before and did not know who they

were or why they had been killed.

       55.     Unbeknownst to Mr. Buari, Dwight Robinson was the person who had shot and

killed the Harris brothers.

                  INVESTIGATION AND FABRICATION OF EVIDENCE

                                       Initial Investigation

       56.     Police officers quickly responded to the shooting and found the Harris brothers

dead upon their arrival.

       57.     Police officers secured the crime scene and recovered approximately 13 nine-

millimeter spent shell casings.

       58.     Although numerous people had been on the street at the time the shooting

occurred, police officers failed to discover any eyewitnesses to the shooting.

       59.     Upon information and belief, if the police had conducted a minimally adequate

investigation by speaking with witnesses and persons in the neighborhood, they would have
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 13 of 75



discovered that Dwight Robinson was the person who had murdered the Harris brothers. This

evidence emerged during the post-conviction investigation regarding Mr. Buari’s conviction.

       60.     Police officers did locate a witness who claimed to have observed two individuals

running away from the crime scene after shots had been fired.

       61.     The witness was shown mugshot photos at the 47th Precinct and identified Kintu

Effort as one of the individuals he had seen running.

       62.     On November 4th, 1992, Det. Dietz interviewed Mr. Effort as part of his

investigation of the Harris brothers’ murder.

       63.     During this interview, Mr. Effort stated that he was in the general area with a

person named “John” at the time of the shooting on September 10, 1992.

       64.     Mr. Effort stated that he did not see who did the shooting and that he ran to the

residence of a friend when the shots were fired.

       65.     Upon information and belief, Det. Dietz and other members of the 47th Precinct

did not investigate him or his story further regarding the murder of the Harris brothers.

                         Fabrication of Evidence from Alrick Griffiths

       66.     On or about January 29, 1993, detectives arrested Alrick Griffiths for criminally

possessing drugs and a loaded Barretta nine-millimeter handgun.

       67.     Alrick Griffiths was a Jamaican drug dealer who operated on the corner of 213th

Street and Bronxwood Avenue.

       68.     Dwight Robinson was a drug-dealing associate of Mr. Griffiths.

       69.     Detective Dietz and other members of the 47th Precinct suspected that Mr. Griffith

might be connected to the murder of the Harris brothers and attempted to find evidence linking

him to that crime.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 14 of 75



        70.     Upon information and belief, when Detective Dietz and members of the 47th

Precinct were unable to obtain evidence linking Mr. Griffith to the murder of the Harris brothers,

they used impermissible suggestion and/or pressure and/or coercion to induce Mr. Griffiths to

implicate someone else for that crime.

        71.     Upon information and belief, as part of their effort to induce Mr. Griffiths to

implicate someone else for the murder of the Harris brothers, Detective Dietz and members of

the 47th Precinct spread a rumor that Mr. Griffith’s was a “snitch” and had “talked to the police.”

        72.     As a result of the rumor Mr. Griffiths was talking to the police, Mr. Griffiths’

girlfriend, Elaine Salmon, went to the 47th Precinct on or about February 27, 1993, where she

spoke to Det. Dietz.

        73.     Ms. Salmon informed Det. Dietz that Mr. Griffiths had told her that he had been

on 213th Street and Bronxwood Avenue and witnessed one of the “Yankee guys that deal crack

shoot two guys in the head who were sitting in a pretty white BMW.”

        74.     Dwight Robinson was a “Yankee guy” who dealt crack at 213th Street and

Bronxwood Avenue.

        75.     On or about March 22, 1993, members of the 47th Precinct arrested Mr. Buari for

allegedly possessing a small amount of marijuana.

        76.     Mr. Buari was issued a summons for the alleged marijuana and taken to the 47th

Precinct to be questioned by detectives.

        77.     Detectives, including Det. Tracy, attempted to elicit a statement from Mr. Buari

implicating himself or someone else for recent criminal activity that had occurred in the confines

of the 47th Precinct.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 15 of 75



       78.     Det. Tracy and the other detectives became enraged when Mr. Buari did not

cooperate with their attempts to solicit information from him.

       79.     Upon information and belief, detectives in the 47th Precinct knew that Mr. Buari

lived in the vicinity of where Alrick Griffith dealt drugs and where the Harris brothers had been

murdered.

       80.     Upon information and belief, detectives from the 47th Precinct, including Det.

Dietz and Det. Tracy, used impermissible suggestion and/or pressure and/or coercion to induce

Alrick Griffiths into falsely stating that Mr. Buari had murdered the Harris brothers.

       81.     Upon information and belief, the detectives promised Mr. Griffith favorable

treatment, leniency, and release from custody in exchange for these false statements.

       82.     As a result of the false statements Dietz, Tracy and other 47th Precinct Detectives

had caused Mr. Griffiths to make, Mr. Buari was arrested for murdering the Harris brothers on

March 22, 1993.

       83.     The 47th precinct detectives had no physical evidence to corroborate Alrick

Griffiths’ account of the murder.

       84.     Mr. Griffith’s knowingly false and coerced testimony was the only evidence

members of the 47th precinct used as probable cause to arrest Mr. Buari for the Harris brothers’

murder.

       85.     Mr. Buari maintained that he was innocent of that crime.



                  Mr. Buari’s Indictment, Arraignment and Release on Bail

       86.      The BCDAO went forward in prosecuting Mr. Buari for the shooting deaths of

the Harris brothers based solely on Mr. Griffiths’ false statements.
         Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 16 of 75



       87.     On March 26, 1993, the prosecution convened a grand jury to hear their case

against Mr. Buari.

       88.     Upon information and belief, the only evidence that the prosecution presented at

the grand jury proceedings was the false testimony of Alrick Griffiths.

       89.     Mr. Buari was indicted on charges of Murder in the Second Degree (four counts),

Manslaughter in the First Degree (two counts), Criminal use of a Firearm in the First Degree, and

Criminal Possession of a Weapon in the Second and Third Degrees, indictment number 2111/93.

He was arraigned on these charges and pled not guilty.

       90.     Mr. Buari was remanded in custody.

       91.     Upon information and belief, Alrick Griffiths was rewarded for falsely testifying

against Mr. Buari by being released from custody.

       92.     After being released from custody, Mr. Griffiths fled to Jamaica, upon

information and belief, to avoid further police coercion and imprisonment.

       93.     Mr. Buari retained attorney Kenneth Schreiber to defend him on the charges and

prove his innocence.

       94.     Through his investigation of Mr. Buari’s case, Mr. Schreiber learned of several

witnesses to the shooting deaths of the Harris brothers, including Dwight Robinson, Kintu Effort,

Clarence Lamont Seabrook, Jerry Connor, and Stephan Robinson.

       95.     Mr. Schreiber met with these witnesses, who advised him that Mr. Buari had not

murdered the Harris brothers and that they would testify on Mr. Buari’s behalf.

       96.     The BCDAO eventually offered Mr. Buari a plea bargain of three-year

imprisonment for the double homicide charge.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 17 of 75



        97.      Upon information and belief, the prosecution was fully aware that their case

against Mr. Buari had no merit.

        98.      The BCDAO did not have any evidence against Mr. Buari since their only witness

had fled the country.

        99.      Mr. Buari did not accept the plea deal because he was innocent of the crime.

        100.     Mr. Buari eventually made bail and was released from custody.

               Detectives from the 47th Precinct Make a Deal with Dwight Robinson

        101.      In and about June 1995, almost three-years after the Harris brothers were

murdered, drug violence in the 47th Precinct was raging out of control.

        102.     The 47th Precinct was said to have the “corner on blood,” as rival drug dealers

violently vied for control of the territory.

        103.     From late June into July 1995, at least five people were shot and killed in the

Wakefield neighborhood, with several others being seriously injured.

        104.     One of the many people murdered in the 47th Precinct around this time was

Dwight Robinson’s brother, Peter.

        105.     Upon information and belief, Dwight Robinson believed Mr. Buari was somehow

connected to Peter Robinson’s murder.

        106.     Mr. Buari was in no way responsible for or connected to Peter Robinson’s

murder.

        107.     In August of 1995, Mr. Robinson attempted to kill Mr. Buari and Mr. Buari’s

friend, John Parris, by shooting them numerous times while they sat in a car.

        108.     Mr. Buari and Mr. Parris were seriously injured but survived the attack.
           Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 18 of 75



       109.    Shortly thereafter, detectives from the 47th Precinct took Dwight Robinson into

custody.

       110.    Det. Vincent Price, Eugene Gottwin, Joseph Neenan, and Christine Fortune and

other detectives from the 47th Precinct met with Mr. Robinson to discuss the violence that was

taking place in their precinct, including the attempted murder of Mr. Buari and Mr. Parris.

       111.    The detectives from the 47th Precinct were aware that Dwight Robinson was a

drug dealer who was vying for control over territory in their precinct.

       112.    The detectives from the 47th Precinct were aware that the case against Mr. Buari

for the shooting deaths of the Harris brothers was coming up for trial and that the prosecution did

not have any evidence against Mr. Buari.

       113.    Upon information and belief, Det. Price, Gottwin, Neenan, Fortune, and other

members of the 47th precinct proposed allowing Mr. Robinson to operate his drug trade in the

Wakefield neighborhood without “heat” from the police if Mr. Robinson helped stem the

violence that was going on there.

       114.    Upon information and belief, Det. Price, Gottwin, Neenan, Fortune, and other

members of the 47th precinct also demanded that Mr. Robinson provide evidence implicating Mr.

Buari for the shooting deaths of the Harris brothers.

       115.    Upon information and belief, Dwight Robinson accepted the detectives’ offer and

agreed to falsely testify that Calvin Buari was responsible for murdering the Harris brothers – the

crime that he, himself, had committed.

       116.    Upon information and belief, Detectives Price, Gottwin, Neenan, Fortune, and

other members of the 47th precinct made their arrangement with Dwight Robinson known to
         Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 19 of 75



members of the Bronx District Attorney’s office, including the Assistant District Attorney

prosecuting Mr. Buari’s case, Assistant District Attorney Allen Karen (“ADA Karen”).

       117.    Together, Detectives Price, Gottwin, Neenan, Fortune, ADA Karen, and Mr.

Robinson used impermissible suggestion and/or coercion and/or improper inducements to

compel others to falsely implicate Mr. Buari for the shooting deaths of the Harris brothers,

including witnesses who had intended to testify for Mr. Buari.

       118.    Those witnesses included Jerry Connor and Clarence Lamont Seabrook, as well as

Brian Johnson, and Kenya Holder.

       119.    Upon information and belief, Detective Price, Gottwin, Neenan, Fortune, and

ADA Karen were fully aware that these four witnesses were drug-dealing associates of Mr.

Robinson, and that they would financially benefit if Mr. Robinson gained control over the

neighborhood drug trade.

       120.    The prosecution also offered Mr. Connor, Mr. Seabrook, and Mr. Holder

recommendations for leniency for open drug and/or gun charges in exchange for their false

statements.

       121.    As a result of the coercion and suggestion exerted against them by Detective

Price, Gottwin, Neenan, Fortune, ADA Karen, and Dwight Robinson, and in consideration of

favorable treatment and unlawful inducement promised by ADA Karen and the detectives, these

witnesses agreed to falsely implicate Mr. Buari.

       122.    Members of the BCDAO were fully aware of Mr. Robinson’s and Det. Price’s

improper and unlawful tactics to elicit false statements against Calvin Buari.

       123.    ADA Karen referred Dwight Robinson’s newfound cooperation with the police

and prosecution to convict Mr. Buari as “a gift.”
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 20 of 75



       124.    Detective Price, Gottwin, Neenan, Fortune, and ADA Karen additionally used

impermissible suggestion and/or pressure and/or coercion to cause Kintu Effort to falsely

implicate Mr. Buari for the shooting deaths of the Harris brothers.

       125.    Upon information and belief, although detectives had thoroughly investigated Mr.

Effort shortly after the September 10, 1992 murders and found him to be credible when he

claimed no knowledge of those murders, Detectives Price, Gottwin, Neenan, Fortune, and ADA

Karen now threatened to charge Mr. Effort as an accessory to Mr. Buari’s murder of the Harris

brothers if he did not cooperate with them by testifying against Mr. Buari.

       126.    Upon information and belief, Detectives Price, Gottwin, Neenan, Fortune, and

ADA Karen threatened to charge Mr. Effort as an accessory to the murder of the Harris brothers.

       127.    Upon information and belief, Detectives Price, Gottwin, Neenan, Fortune, and

ADA Karen threatened that Dwight Robinson and his drug-dealing associates testify that Mr.

Effort helped Mr. Buari murder the Harris brothers.

       128.    The prosecution additionally offered to recommend leniency for a four to eight-

year prison Mr. Effort was then serving for a drug-related crime if Mr. Effort testified against

Mr. Buari.

       129.    As a result of the coercion exerted by Detectives Price, Gottwin, Neenan, Fortune,

and ADA Karen, and the promise of favorable treatment, Mr. Effort agreed to falsely testify that

Mr. Buari had murdered the Harris brothers.

                               Mr. Buari’s Trial and Conviction

       130.    At a Wade hearing held on October 3rd and 6th, 1995, before Judge Joseph

Cerbone, Detectives Price, Fortune and Neenan falsely testified that Mr. Buari became a suspect
            Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 21 of 75



for the Harris brothers’ murder after an unrelated criminal investigation led them to interview

Dwight Robinson, who informed them that Mr. Buari had murdered the Harris brothers.

          131.   Detectives Price, Fortune and Neenan falsely testified that Dwight Robinson was

in fear for his life because he believed Mr. Buari was trying to kill him.

          132.   Mr. Buari has never tried to harm Dwight Robinson.

          133.   Detectives Price, Fortune and Neenan did not inform the Court that they had taken

Mr. Robinson into custody to question him about his attempted murder of Mr. Buari and Mr.

Parris.

          134.   Detectives Price, Fortune and Neenan did not inform the Court of the

arrangements that they and ADA Karen had made with Mr. Robinson and his drug-dealing

associates to secure false testimony against Mr. Buari.

          135.   Judge Cerbone denied Mr. Buari’s motions to suppress Dwight Robinson’s

identification of him as the murderer of the Harris brothers.

          136.   Mr. Buari was subsequently tried before a jury.

          137.   The trial lasted from October 11, 1995 through October 30, 1995.

          138.   At trial, the only evidence linking Mr. Buari to the murder of the Harris brothers

was the false testimony of Dwight Robinson and his drug-dealing associates, Clarence Lamont

Seabrook, Kenya Holder, Jerry Connor, Brian Johnson, and Kintu Effort.

          139.   ADA Karen importuned, suborned and allowed Mr. Seabrook, Mr. Connor, and

Mr. Holder to falsely testify to witnessing Mr. Buari shoot the Harris brothers on September 10,

1992 in front Frank’s Soup Bowl Restaurant.
             Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 22 of 75



           140.   In reward for their false testimony, the BCDAO provided Mr. Seabrook, Mr.

Connor, and Mr. Holder a recommendation of leniency from prosecution for their open drug/gun

cases.

           141.   ADA Karen also importuned suborned and allowed Kintu Effort to falsely testify

that he handed Mr. Buari the murder weapon and witnessed Mr. Buari shoot the Harris brothers

on September 10, 1992.

           142.   In reward for his false testimony, the BCDAO provided Mr. Effort with a

recommendation of leniency regarding his prison sentence for a drug-related crime.

           143.   ADA Karen did not disclose that he had threatened to prosecute Mr. Effort as an

accessory to the murder of the Harris brothers if he did not testify.

           144.   ADA Karen importuned, suborned and allowed Mr. Robinson to falsely testify

that he had witnessed Mr. Buari shoot the Harris brothers.

           145.   ADA Karen importuned, suborned and allowed Mr. Robinson to falsely claim his

testimony was being given without suggestion or coercion from members of the 47th precinct or

the BCDAO.

           146.   ADA Karen importuned, suborned and allowed Mr. Robinson to falsely deny that

he, with the assistance of members of the police and ADA Karen, had caused Mr. Seabrook, Mr.

Connor, and Mr. Holder to falsely testify against Mr. Buari.

           147.   The jury convicted Mr. Buari of two counts of murder in the second degree. Mr.

Buari was sentenced to consecutive indeterminate terms of imprisonment from twenty-five years

to life.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 23 of 75



                                 Dwight Robinson’s Conviction

       148.    On June 20, 1997, Dwight Robinson murdered Leroy McClennon in virtually the

same manner in which he had murdered the Harris brothers:

                   a. He shot Mr. McClennon several times with a 9-millimeter handgun;

                   b. He murdered McClennon on the corner of 213th Street and Bronxwood
                      Avenue;

                   c. Numerous people were present while he committed the crime; and

                   d. Mr. Robinson fled the scene of the crime and returned shortly thereafter
                      and attempted to mix in with the crowd that had formed.

       149.    Two of the detectives assigned to investigating the murder of Leroy McClennon

were Joseph Neenan and Christine Fortune –detectives that had helped coerce and/or induce Mr.

Robinson to testify against Mr. Buari.

       150.    Upon information and belief, Detectives Neenan and Fortune recognized the

striking similarities between Mr. McClennon’s murder and the murder of the Harris brothers.

       151.    Mr. Robinson was arrested shortly after the McLennon murder by members of the

47th precinct after a witness alerted them that Mr. Robinson was the perpetrator.

       152.    After his arrest, Mr. Robinson confessed to murdering Mr. McClennon over a

drug dispute. Mr. Robinson was eventually sentenced to twenty-five years to life.

                             Mr. Buari’s First C.P.L. § 440 Motion

       153.    In or about March 8, 2002, the Appellate Division, First Department, assigned the

Office of the Appellate Defender including Risa Gerson and Brian Stull to represent Calvin

Buari on his appeal of the December 5, 1995 judgment of conviction entered against him.

       154.    Appellate counsel contacted Kintu Effort. During their interview with him, Mr.

Effort recanted his trial testimony.
           Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 24 of 75



        155.    Mr. Effort stated that (1) he had not actually seen Mr. Buari shoot the Harris

brothers and that (2) he gave this false testimony because prosecutors had threatened to charge

him as an accessory to the murder if he did not cooperate with them.

        156.    On September 19, 2002, Mr. Effort provided Mr. Buari’s appellate counsel with

an affidavit recanting his testimony at Mr. Buari’s criminal trial and explaining why he had

testified falsely.

        157.    On November 23, 2002, appellate counsel visited Dwight Robinson at Upstate

Correctional Facility. At that meeting, Mr. Robinson refused to say anything specific about the

murder of the Harris brothers but did not renew his allegation that Calvin Buari was the killer.

Instead, he stated that only he knew what happened on that date.

        158.    On June 26, 2003, Mr. Buari and his appellate counsel moved pursuant to New

York Criminal Procedure Law (“N.Y.C.P.L.”) § 440.10 to vacate his conviction, alleging that (1)

he was denied his constitutional right to a fair and impartial jury; (2) the prosecution violated

Brady v. Maryland, 373 US 83 (1963) by failing to relinquish impeachment evidence concerning

the prosecution’s witnesses; and (3) that prosecution’s witness Dwight Robinson’s conviction for

a murder occurring at the same manner and location as the Harris brothers’ murder was “newly

discovered” evidence that would have resulted in a more favorable verdict. The BCDAO,

including ADA Karen, opposed Mr. Buari’s motion.

        159.    On December 5, 2003, appellate counsel met with Dwight Robinson at Clinton

Correctional Facility. At this meeting, Mr. Robinson told appellate counsel that he had falsely

accused Calvin Buari of the Harris Brothers’ murders and that he had gotten his associates to

give similar, false testimonies against Mr. Buari.
            Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 25 of 75



          160.    On December 14, 2003, Dwight Robinson sent a handwritten letter to Buari’s

appellate counsel expressing his desire to make a full confession to his murder of the Harris

brothers.

          161.    On December 29, 2003, Dwight Robinson confessed to appellate counsel that he

had murdered the Harris brothers. The following day, Mr. Robinson executed an affidavit

confessing to having murdered the Harris brothers.

          162.    At or about this time, Mr. Robinson spoke to John Parris on a prisoner telephone

using another inmate’s calling card. During this conversation, Mr. Robinson apologized to Mr.

Parris for having almost killed him and confessed to having murdered the Harris brothers.

          163.    Upon information and belief, the BCDAO, including ADA Karen and BCDAO

Investigators Viggiano, Schiffman and Wall, were aware of and possessed a recording of this

telephone call.

          164.    On or about January 23, 2004, Mr. Buari supplemented his original N.Y.C.P.L. §

440.10 motion with additional “newly discovered” evidence consisting of Dwight Robinson’s

confession to murdering the Harris brothers and the affidavit they had obtained from Kintu

Effort.

          165.    Upon learning of Mr. Buari’s new evidence regarding Kintu Effort and Dwight

Robinson, members of the BCDAO, including ADA Karen, sent out BCDAO investigators,

including Viggiano, Schiffman, and Wall, to inquire about those claims and to attempt to obtain

withdrawals of their new recantation testimony in any way possible.

          166.    Upon information and belief, BCDAO investigators, including Viggiano,

Schiffman, and Wall, made visits to Kintu Effort and also visited members of Mr. Effort’s

family.
            Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 26 of 75



       167.     Upon information BCDAO investigators, including Viggiano, Schiffman, and

Wall, used undue suggestion and coercion against Mr. Effort and his family members in an

attempt to cause Mr. Effort to withdraw the recantation of his trial testimony.

       168.     Members of the BCDAO investigators, including Viggiano, Schiffman, and Wall,

visited Dwight Robinson and also visited members of Mr. Robinson’s family.

       169.     Upon information and belief, BCDAO investigators, including Viggiano,

Schiffman, and Wall, used undue suggestion and coercion against Mr. Robinson and his family

members in an attempt to cause Mr. Robinson to recant his confession to murdering the Harris

brothers.

       170.     BCDAO investigators, including Viggiano, Schiffman, and Wall, threatened Mr.

Robinson he would spend the rest of his life in jail if he did not recant his confession to

murdering the Harris brothers.

       171.     BCDAO investigators, including Viggiano, Schiffman, and Wall, told Mr.

Robinson that any application he ever made for parole would be rejected if he did not recant his

confession to murdering the Harris brothers.

       172.     BCDAO investigators, including Viggiano, Schiffman, and Wall, also

intentionally manipulated and strained Mr. Robinson’s relationship with his mother to pressure

Robinson to retract his confession.

       173.     As a result of the coercion and/or impermissible suggestion and/or improper

inducements exerted by BCDAO investigators, including Viggiano, Schiffman, and Wall,

Dwight Robinson agreed to recant his confession to murdering the Harris brothers.

       174.     A hearing was held in the Supreme Court, Bronx County, before the Honorable

Dominic Massaro on November 17, 2004.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 27 of 75



       175.    At that hearing, Dwight Robinson recanted his confession that he had murdered

the Harris brothers.

       176.    Mr. Robinson falsely testified that he had only cooperated with Mr. Buari’s

appellate counsel because he thought his life would be in danger if he did not do so.

       177.    Neither Mr. Buari nor anyone on his behalf has ever tried to harm Mr. Robinson

or his family or threaten to do so.

       178.    Mr. Robinson insisted that he neither committed the Harris brothers’ murders nor

the Leroy McLennon murder for which he was serving time.

       179.    Kintu Effort testified that his initial recantation was accurate, and that Mr. Buari

did not murder the Harris brothers.

       180.    In a decision dated April 10, 2006, Judge Massaro denied Mr. Buari’s 440

motion. Judge Massaro found Dwight Robinson’s testimony to be credible and Kintu Effort’s

testimony incredible.

       181.    In an order dated August 17, 2006, Judge Nardelli granted Mr. Buari leave to

appeal the denial of his 440 motion. Mr. Buari’s appeal was denied.

                Newly Discovered Evidence Leads to Mr. Buari’s Exoneration

       182.    After his appeal was denied, Mr. Buari’s family engaged in a social media and

publicity campaign in an effort to raise awareness of Mr. Buari’s wrongful conviction and to find

new evidence of his innocence.

       183.    Towards that end, Mr. Buari also sought out and hired private investigators. In

2012, he hired a private investigator named Joseph Barry (“Mr. Barry”).
            Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 28 of 75



          184.   Mr. Barry obtained evidence from a woman named Kimberlia Clarke

(“Kimberlia”) who had occupied a second-floor apartment in the building next to Frank’s Soup

Bowl restaurant at and about the time the Harris brothers were murdered.

          185.   On September 10, 1992, at approximately 9:00 p.m., Kimberlia had just finished

bathing her children when she heard gunshots.

          186.   She immediately looked out of her window onto the intersection of 213th Street

and Bronxwood Avenue where she saw Dwight Robinson firing a gun into a car.

          187.   Kimberlia knew Dwight Robinson as someone who sold drugs on her block.

          188.   Kimberlia ran to her apartment door and screamed for her sister, Nakia, to come

inside.

          189.   Kimberlia moved out of the neighborhood a short time after this event.

          190.   Kimberlia did not learn that Mr. Buari had been convicted for the crime she

witnessed Dwight Robinson commit until 2014, when she was revisiting her old neighborhood

and saw a flyer with Mr. Buari’s picture on it and describing his case.

          191.   Kimberlia called a telephone number listed on the flyer, which put her in touch

with Mr. Barry.

          192.   Mr. Barry also obtained evidence from Nakia Clarke (“Nakia”), who was staying

with Kimberlia, her sister, at the time the Harris brothers were murdered.

          193.   On September 10, 1992, at approximately 9:00 p.m., Nakia was sitting on the

stoop of her sister’s apartment building right next to Frank’s Soup Bowl, when she saw a person

walk towards a white car containing two males parked near the corner and start shooting a gun

into it. She saw the bodies of the two men jerked about as the shots were fired.

          194.   Nakia recognized the shooter as Dwight Robinson, who sold drugs on the block.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 29 of 75



        195.   Nakia was horrified by what she saw and ran into her sister’s apartment.

        196.   Nakia did not learn that Mr. Buari had been convicted of the murder she had

witnessed Dwight Robinson commit until 2014. She had never talked to anyone about what she

had seen until Kimberlia brought up the flyer she had come across that described Mr. Buari’s

case.

        197.   Initially, Nakia was scared and did not want to tell anyone what she had

witnessed, but she eventually decided to talk to Mr. Barry after deciding it was the right thing to

do.

        198.   Mr. Barry also obtained evidence from Caroline Brown (“Ms. Brown”) who

occupied an apartment at 908 East 213th Street, a few houses down from Frank’s Soup Bowl

towards Paulding Avenue, at the time of the Harris brothers’ murders.

        199.   On the night of September 10, 1992, Ms. Brown was returning from a friend’s

house when she ran into Mr. Buari and a friend who were talking outside her apartment building.

        200.   Ms. Brown stopped and asked Mr. Buari for his cigarette lighter, which Mr. Buari

gave to her.

        201.   Ms. Brown then heard gunshots ring out from the direction of Bronxwood

Avenue.

        202.   Ms. Brown recalled Mr. Buari and his friend run towards Paulding Avenue while

she ran into her building.

        203.   A short while later, Ms. Brown learned that two men had been shot and killed

while sitting in a car outside of Frank’s Soup Bowl.

        204.   Ms. Brown moved out of the neighborhood shortly after this event.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 30 of 75



       205.    Ms. Brown did not learn that Mr. Buari had been convicted of the September 10,

1992 murders until years later when she and a friend came across a Buzzfeed article on Mr.

Buari’s case on the internet. She then called a telephone number listed in the article to provide

her information.

       206.    On or about October 15, 2015, Mr. Buari submitted this and other new evidence

in support of a new motion for vacatur of his conviction pursuant to N.Y.C.P.L. § 440.10(1)(g)

and based upon his actual innocence. The motion was assigned to the Hon. Eugene Oliver,

Justice of the Supreme Court of the State of New York, Bronx County.

        Bronx County District Attorney’s Conviction Integrity Unit’s Investigation

       207.    Rather than proceed to a hearing on his October 15, 2015 N.Y.C.P.L. § 440.10

motion, the BCDAO requested that Mr. Buari consent to allowing their Conviction Integrity Unit

to investigate his claim of innocence.

       208.    Members of the BCDAO promised and assured Mr. Buari that the investigation

would be fair, open-minded and not adversarial.

       209.    Based on the assurances made by the BCDAO, Mr. Buari and his attorneys agreed

to hold his N.Y.C.P.L. § 440.10 motion in abeyance while they investigated his claims.

       210.    ADA Lung and ADA Coddington were assigned to lead the investigation on

behalf of the BCDAO Conviction Integrity Unit overseen by ADA Mignola.

       211.    In October 2015, ADA Coddington contacted Mr. Buari’s counsel, Myron

Beldock (“Mr. Beldock”) and informed him that he intended to have investigators go out and

interview Mr. Buari’s newly discovered witnesses.

       212.    Mr. Beldock expressed concern that homicide detectives would be interested in

maintaining Mr. Buari’s conviction and be adversarial to Mr. Buari’s witnesses.
           Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 31 of 75



       213.      ADA Coddington assured Mr. Beldock that he was going to conduct a “straight

up reinvestigation” and said that the BCDAO had “no love for Dwight Robinson.”

       214.      Mr. Beldock wrote each of Mr. Buari’s witnesses and advised them that

investigators from the BCDAO might try to contact them regarding information they had. Mr.

Beldock further advised them that they could agree to talk to the investigators, refuse to talk to

the investigators, or agree to only talk to the investigators with an attorney present.

       215.      Kimberlia Clarke, Nakia Clarke, Caroline Brown, and other witnesses for Mr.

Buari advised Mr. Beldock that they would only want to talk to the BCDAO investigators with

an attorney present.

       216.      In November 2015, Mr. Beldock provided ADA Coddington and ADA Lung with

up-to-date contact information for Kimberlia Clarke, Nakia Clarke, Caroline Brown, Brown, and

other witnesses for Mr. Buari and advised ADA Coddington that each of those witnesses would

only agree to be interviewed by Bronx County District Attorney investigators with an attorney

present.

       217.      In or about August 2016, BCDAO investigators began showing up at the homes

and places of work of Mr. Buari’s witnesses.

       218.      BCDAO investigators would arrive unannounced, show their law enforcement

badges to friends and co-workers of Mr. Buari’s witnesses, and state they were investigating a

double homicide.

       219.      Contrary to ADA Coddington’s representations to Mr. Beldock, BCDAO

investigators were adversarial and intimidating towards Mr. Buari’s witnesses.

       220.      Mr. Buari’s witnesses were greatly upset by their treatment by the BCDAO

investigators.
            Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 32 of 75



          221.    BCDAO investigators dissuaded witness Patricia Damm from testifying on Mr.

Buari’s behalf.

          222.    Caroline Brown was greatly distressed and felt the experience was harmful to her

health.

          223.    As a result of the Bronx County District Attorney’s Office investigators’ conduct,

Nakia Clarke was kicked out of the battered women’s shelter she was staying at and lost her job.

          224.    Judge Oliver noted that the treatment of Mr. Buari’s witnesses by the BCDAO

investigators was “unconscionable.”

          225.    After BCDAO investigators had thoroughly interrogated Mr. Buari’s witnesses,

ADA Lung requested that Kimberlia Clarke, Nakia Clarke, and Ms. Brown be brought to the

BCDAO so that she could assess their credibility in person.

          226.    Mr. Buari’s counsel arranged for Kimberlia Clarke, Nakia Clarke, and Caroline

Brown to be brought to the BCDAO to be examined by Ms. Lung.

          227.    Because the mistreatment these witnesses had suffered at the hands of the

BCDAO investigators, they requested to be represented by counsel during Ms. Lung’s

examination.

          228.    Kimberlia Clarke, Nakia Clarke, and Caroline Brown were represented by

independent counsel, Rita Dave (“Ms. Dave”), during Ms. Lung’s examination.

          229.    ADA Lung was unnecessarily adversarial and combative while examining Mr.

Buari’s witnesses.

          230.    While examining Nakia Clarke, ADA Lung took an opportunity when Ms. Dave

stepped outside to improperly solicit Ms. Clarke speak to her without her lawyer present.
         Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 33 of 75



       231.    ADA Lung implied, in sum and substance, that Ms. Clarke would not need to be

represented by a lawyer if she was innocent and had nothing to hide.

       232.    This false and disturbing innuendo was repeated throughout the BCDAO

investigation of Mr. Buari’s case and during the N.Y.C.P.L. § 440.10 hearing by ADA Lung and

ADA Mignola, the head of the Wrongful Conviction Unit. ADA Mignola even stated that she

would be “hard-pressed to understand” why an eyewitness to a murder would feel the need to be

represented by counsel.

       233.    Judge Oliver rebuked this position of the BCDAO in his November 29, 2017

decision by stating, “Ms. Clarke is a United States Citizen, and has every right to have an

attorney present during questioning.”

       234.    On January 13, 2017, ADA Mignola advised Mr. Buari’s counsel that the Bronx

County District Attorney’s Office stated that the “credible evidence” did not establish that Mr.

Buari was innocent or that the conviction was wrongfully obtained.”

       235.    Mr. Buari’s counsel subsequently requested that the Court proceed with a hearing

on Mr. Buari’s N.Y.C.P.L. § 440 motion.

       236.    With Mr. Buari’s litigation revived and active, the Bronx County District

Attorney’s Office Conviction Integrity Unit ceased its investigation.

                                    Mr. Buari’s Exoneration

       237.    A N.Y.C.P.L. § 440 hearing was held in the Supreme Court, Bronx County

beginning on March 27, 2017, and concluding on April 7, 2017.

       238.    Mr. Buari’s case consisted of testimony from himself, Kimberlia Clarke, Nakia

Clarke, Caroline Brown, and Joseph Barry.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 34 of 75



       239.    Cross-examination of Mr. Buari and his witnesses by ADA Lung provided no

basis to doubt the veracity of their testimony.

       240.    The BCDAO represented that they were going to have Dwight Robinson testify as

their only witness but informed the Court that they would not call Mr. Robinson at the last

minute. Upon information and belief, in fact the BCDAO never intended to have Mr. Robinson

testify and had not ever arranged for his testimony or sough to prepare him for his potential

testimony.

       241.    For example, when the BCDAO first informed Judge Oliver of their intention to

produce Mr. Robinson, both the Court and Mr. Buari’s counsel advised the BCDAO of their

obligation to inform Mr. Robinson of his Fifth Amendment right against self-incrimination and

to remain silent. The BCDAO had not previously so informed Mr. Robinson and the Court

suggested that the BCDAO provide an attorney for Mr. Robinson.

       242.    The BCDAO requested that the Court take Judicial notice of Mr. Buari’s prior

440 hearing, all prior motions, all previously rendered decisions, and the criminal trial transcript.

       243.    On May 5, 2017, after the hearing, the Court, from the bench, issued an oral

decision, vacating the conviction of Mr. Buari based upon N.Y.C.P.L. 440.10(1)(g) and ordered

a new trial. In his oral decision, the Court stated that it found Mr. Buari’s witnesses credible.

The Court released Mr. Buari on his own recognizance despite ADA Lung’s insistence that the

Court set bail in the amount of $500,000.00. The court set July 17, 2017 as the date for the re-

trial of Mr. Buari on the indictment.

       244.    Mr. Buari was released from custody on May 8, 2017.

       245.    On May 24, 2017, The BCDAO filed a Notice of Appeal of the oral decision.
         Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 35 of 75



       246.    On June 19, 2017, Mr. Buari’s counsel received an email from ADA Lung that

read “I am writing to inform you that I received a call today from an individual #1 who indicated

that shortly [sic] the homicide an individual #2 told individual #1 that the defendant Calvin Buari

was not the shooter; rather Calvin Buari was present and ordered the shooting.”

       247.    On June 20, 2017, Mr. Buari’s counsel sent an email to ADA Lung requesting

documentation and information regarding the above conversation.

       248. On June 26, 2017, Mr. Buari’s counsel sent a letter to DA Darcel Clark, ADA

Lung and ADA Coddington requesting documentation and information regarding the above

conversation. The letter also asked DA Clark:

       whether [the BCDAO] intends to re-try Mr. Buari on July 17, 2017, or whether you
       intend to pursue the appeal or both or neither. Of course, I would be remiss if I did not
       repeat my drum-beated plea to put some finality to this case. Appealing a credibility
       determination, made by a Supreme Court Judge after a full hearing, is a futile endeavor.
       Retrying this case would be equally useless because your witnesses, weak to begin with,
       have only become more damaged over time and you cannot refute the newly discovered
       evidence.


       249.    Neither DA Clark, nor ADAs Lung or Coddington ever replied to the letter and

none of them ever provided the information requested which constituted Brady material.

       250.    In fact, repeated demands to DA Clark, ADA Mignola, ADA Lung and ADA

Coddington for the above material; for withdrawal of the appeal; and dismissal of the charges

went unanswered and were ignored.

       251.    At subsequent court appearances, ADA Lung and ADA Coddington advised the

Court that they intended to re-try Mr. Buari for the Harris brother murders.

       252.    They asked for the re-trial to be adjourned so that they could see and review

Judge Oliver’s written decision of his vacatur of the conviction.
            Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 36 of 75




       253.     In his subsequent written decision, dated November 9, 2017, Judge Oliver also

specifically found: (a) the evidence presented by the Mr. Buari was “overwhelming”; (b) the

“abundance” of the new evidence was never presented in the original 440 hearing; (c) Mr.

Buari’s witnesses were “completely credible” and “direct”; (d) the hostility and negativity

directed at them by the BCDAO and ADA Lung was “unnecessary and unprofessional”; (e) the

BCDAO and its representatives were “unnecessarily hostile” to Nakia Clarke; (f) the BCDAO

and its representatives’ treatment of Nakia Clarke during the reinvestigation was

“unconscionable”; (g) Nakia Clarke’s testimony was brave and powerful; (h) the BCDAO and

its representatives arguments as to Mr. Buari’s witness Caroline Brown were “offensive”; (i) Mr.

Buari, in his testimony gave direct responses and did not appear to be evasive (j) the testimony

of the Mr. Buari’s witnesses was “overwhelming” and “credible;” and (k) the court noted the

serious issues with Dwight Robinson’s credibility and that “Despite repeated assertions to the

contrary, the People did not call Dwight Robinson as a witness.”

       254.     Mr. Buari’s counsel again wrote the BCDAO on and requested that they re-

consider their decision to either appeal the case or have a new trial. The office continued the

prosecution despite having no good-faith basis to do so.

       255.     Instead, despite the strong rebuke of the BCDAO’s behavior in this matter,

despite the overwhelming evidence of Mr. Buari’s innocence, and despite the legal futility of

appealing a Supreme Court Justice’s credibility determinations after a testimonial hearing, the

BCDAO continued the prosecution of Mr. Buari by filing a Notice of Appeal of the written

decision.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 37 of 75



        256.   On November 29, 2017, the parties appeared before Bronx Supreme Court Justice

Ralph Fabrizio. ADA Lung again re-iterated the office’s intention to retry the case and pursue

the appeal of the oral and written decisions of Judge Oliver. ADA Lung also falsely told Judge

Fabrizio that the defense “blocked the re-investigation at every turn.”

        257.   ADA Lung had repeatedly made this false and spurious claim both on and off the

record numerous times. Judge Fabrizio set March 21, 2018, for a status conference.

        258.   On December 1, 2017, Mr. Buari’s counsel again implored DA Darcel Clark to

withdraw the appeals and dismiss the indictment. The letter was ignored and went unanswered.

        259.   The indictment was finally dismissed on motion of the BCDAO on March 21,

2018.

The Defendants’ Unconstitutional Efforts to Elicit False Testimonies Implicating Mr. Buari

        260.   As the specific facts alleged above show, the defendant police officers, detectives

district attorneys and district attorney investigators concealed from Mr. Buari, his defense

counsel, and from the public as well, that they had elicited false statements from each of the

prosecution’s witnesses at the trial which implicated Mr. Buari in murdering the Harris brothers

and during Mr. Buari’s post-conviction proceedings.

        261.   All of these facts were known, or should have been known, to the defendants at

the time they were investigating and reinvestigating the murder of the Harris brothers.

        262.   The defendants deliberately concealed Dwight Robinson’s guilt, perpetuated

falsehoods pertaining to Mr. Buari, and failed to disclose these facts, favoring instead their

collective predetermined attributions of guilt and the expedient accusation that it was Mr. Buari

who had murdered the Harris brothers.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 38 of 75



       263.    Instead of investigating readily available evidence which connected Dwight

Robinson to the murder of the Harris brothers, the defendant police officers, detectives, district

attorneys and district attorney investigators who were responsible for investigating, prosecuting,

and reinvestigating Mr. Buari, deliberately elicited false testimonies and abandoned any

reasonable effort to legitimately investigate the crime, resulting in the malicious prosecution of

Mr. Buari, his subsequent wrongful conviction, and his wrongful imprisonment for more than

twenty-one years.

       264.    As shown through the complaint, the testimonies and statements at Mr. Buari’s

October 1995 trial elicited from Jerry Connor, Clarence Lamont Seabrook, Kintu Effort, Dwight

Robinson, Brian Johnson, and Kenya Holder were inaccurate, false and fabricated.

       265.    As shown through the complaint, the prosecution’s efforts to elicit false testimony

from Dwight Robinson simultaneously concealed striking evidence of Dwight Robinson’s bias

towards Mr. Buari, including Mr. Robinson’s attempted murder of Mr. Buari.

       266.    The defendants’ failure to conduct a constitutionally adequate investigation and

use of coercion to elicit false testimony against Mr. Buari put the public at great risk and

deprived Mr. Buari of a fair trial. Defendants additionally deprived Mr. Buari of the fair

opportunity to challenge the false case put forward by their compromised witnesses and the

police officers and detectives who testified at his criminal trial.

       267.    Similarly, despite the evidence demonstrating Mr. Robinson’s guilt, which

corroborated and established Mr. Buari’s innocence, certain defendants, including but not limited

to BCDAO investigator Viggiano and ADA Lung have continued to perpetuate their false

narrative against Mr. Buari by publicly asserting that Mr. Buari killed the Harris brothers.
         Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 39 of 75



    Defendants’ Unconstitutional Efforts to Deprive Mr. Buari of Compulsory Process

       268.       As specific facts alleged above show, defendant detectives Dietz, Tracy, Price

Gottwin, Neenan, and Fortune, along with ADA Karen, deliberately and substantially interfered

with Mr. Buari’s ability to call witnesses in his own defense by unlawfully compelling Kintu

Effort, Clarence Lamont Peterson, Brian Johnson, Kenya Holder, Jerry Connor, and Dwight

Robinson to give false testimonies implicating Mr. Buari as the murderer of the Harris brothers.

All of these witnesses succumbed to the detectives’ and District Attorneys’ tactics of suggestion

and coercion, and in exchange for leniency regarding criminal charges.

       269.       The defendant police officers, detectives, district attorneys, and/or district

attorney’s investigators deliberately obstructed Mr. Buari’s constitutionally-protected access to

freedom and exoneration when they acted to suppress Kintu Effort’s recantation of his false trial

testimony and when they successfully caused Dwight Robinson, the actual murderer, to recant

his confession.

       270.       In suppressing newly-found evidence and provoking Dwight Robinson’s false

testimony during Mr. Buari post-conviction hearing, defendants deprived plaintiff’s access to

compulsory process, subjected him to continued imprisonment, restricted his access to familial

connections, and denied him any opportunity to repair his reputation in the view of the public for

more than a decade.

       271.       In contrast to Dwight Robinson’s false testimonies in court, his honest confession

contained details of his murder of the Harris brothers and the reasoning behind his silence.

       272.       Mr. Robinson’s confession was strikingly corroborated by the fact that his modus

operandi in the Harris brothers case matched that of the McClennon case in which he was

convicted and in the Buari and Parrish shooting.
            Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 40 of 75



          273.   The veracity of Mr. Robinson’s confession was further corroborated by Kintu

Effort’s recantation of his trial testimony and his account of coercion by the prosecution.

          274.   It is self-evident that the confession of a self-admitted murderer, corroborated by

evidence of his modus operandi and supporting recantation of the purported immediate accessory

to the crime, should have resulted in the acquittal of Mr. Buari during his initial hearing for post-

conviction relief.

          275.   An honest appraisal of this evidence would have resulted in vacatur of Mr.

Buari’s conviction and his subsequent release from prison and exoneration.

          276.   When newly found evidence in the form of statements from Nakia Clarke,

Kimberlia Clarke, Caroline Brown, and other witnesses further corroborated Mr. Buari’s

innocence and Dwight Robinson’s guilt, defendants ADAs Lung and Coddington interfered with

Mr. Buari’s ability to call witnesses by harassing and intimidating the Clarke sisters, Ms. Brown,

and other witnesses, and by otherwise attempting to dissuade those witnesses from testifying on

Mr. Buari’s behalf

          277.   In spite of the evidence demonstrating Mr. Buari’s innocence and Mr. Robinson’s

guilt, the City and individual NYPD and BCDAO defendants attempted to continue to suppress

the truth about what happened on September 10, 1992, by using the Bronx County District

Attorney’s Conviction Integrity Unit to sabotage Mr. Buari’s efforts to seek post-conviction

relief.

           Defendants’ Failure to Conduct a Constitutionally-Adequate Investigation

          278.   The lack of evidence of Mr. Buari’s guilt should have caused defendants to be

concerned that they had wrongfully and/or, at least, incorrectly charged Mr. Buari and were
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 41 of 75



wrongfully and incorrectly prosecuting him. This awareness should have caused them to

reinvestigate and reconsider the charges and continuing the prosecution.

        279.    Instead, the defendants disingenuously stuck to the script and scenario they

created – that Mr. Buari was responsible for that crime.

        280.    The defendants disingenuously stuck to this constructed scenario, maliciously

acted to derail Mr. Buari’s attempts to regain his freedom, obstructed the just and honest

resolution to the murder of the Harris brothers, and subjected Mr. Buari to over twenty-one years

of wrongful imprisonment.

        281.    Rather than question the integrity of their prosecution of Mr. Buari or admit its

lack of integrity, the defendants, including those working in both the NYPD and the BCDAO,

suppressed the truth about their unlawful actions, including, fabrication of evidence, eliciting

false testimonies at trial, silencing honest and corroborated confessions and recantations,

concealing exculpatory evidence at trial and thereafter, and using impermissible suggestion

and/or coercion to cause witnesses for Mr. Buari to drop their involvement with his case.

                     LIABILITY OF THE INDIVIDUAL DEFENDANTS

        282.    All the acts described above were committed by the individual defendants under

color of state law and under their respective authorities as police officers, investigators

prosecutors, supervisors, and employees, acting within the scope of their employment.

        283.    The individual defendants, in committing the aforesaid conspiracies, acts, and

omissions to act, were acting with actual malice; deliberately indifferent to; and in reckless

disregard of, plaintiff’s rights and thereby caused actual injuries to the plaintiff.

        284.    The defendants, in committing the aforesaid acts, were acting as joint tortfeasors,

described above, the individual defendants subjected the Mr. Buari to loss of liberty and other
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 42 of 75



deprivations of constitutional rights, including, but not limited to, deprivation of the rights to due

process of law and protection from pain and suffering, severe and permanent emotional injuries,

mental anguish as well as other psychological injuries, extreme emotional distress, shame,

humiliation, indignity, damage to reputation, loss of earnings, and obliged them to pay for legal

fees and expenses.

                                    MUNICIPAL LIABILITY

         For the Actions of the Police Officers Pursuant to the Policies and Practices
        in Existence at the Time of the Investigation and Prosecution of Buari’s Case

       285.    All of the acts by the police defendants described above were carried out pursuant

to policies and practices of the City of New York which were in existence at the time of the

conduct alleged herein and were engaged in with the full knowledge, consent, and cooperation

and under the supervisory authority of the defendant City and its agency, the New York City

Police Department.

       286.    Defendant City and the NYPD, by their policy-making agents, servants, and

employees, authorized, sanctioned, and/or ratified the police defendants’ wrongful acts; and/or

failed to prevent to stop these acts; and/or allow or encouraged these acts to continue.

       287.    The actions of police defendants resulted from and were taken pursuant to de

facto policies and/or well-settled and widespread customs and practices of the City, which are

implemented by police officers, to prosecute and continue to prosecute persons through

fabricated and manipulated allegation without adequate basis in fact and/or despite substantial

exculpatory evidence known to them and withheld from accused persons, and to substantially

interfere with the accused’s right to call witnesses in their defense by impermissible means such

as intimidation, coercion, and other abuses of authority.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 43 of 75



       288.     The existence of such unlawful de facto polices and/or well-settled and

widespread customs and practices has been known to supervisory and policy-making officers and

officials of the NYPD and the City.

       289.     Despite knowledge of such unlawful de facto policies and practices, these

supervisory and policy-making officers and officials of the NYPD and the City and their

predecessors in interest did not take steps to terminate these policies and practices, did not

discipline individuals who engaged in such practices, or otherwise properly train police officers

with regard to constitutional and statutory limits on the exercise of their authority, and instead

sanctioned and ratified these policies, customs, and practices through their deliberate

indifference to or reckless disregard of the effect of said, policies, customs, and practices upon

the constitutional rights of persons in the City of New York.

       290.     The City’s policies and practices in existence at the time of the conduct

complained of herein, which caused the plaintiff’s injuries herein include, inter alia, the

following:

             a. The failure to properly supervise, train, instruct, and discipline police officers

                with regard to proper conduct and investigation at and in relation to a crime scene;

             b. The failure to properly supervise, train, instruct, and discipline police officers

                with regard to the preparation of truthful accusatory instruments;

             c. The failure to properly supervise, train, instruct, and discipline police officers

                with regard to the adequate evidence of crimes and to discipline those who

                unjustifiably charge and prosecute or continue to prosecute persons accused of

                crimes in the absence of probable cause;
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 44 of 75



           d. The failure to properly supervise, train, instruct, and discipline police officers

               with regard to the exercise of their authority, including, without limitation, in

               regard to disclosure of exculpatory evidence;

           e. The failure to properly supervise, train, instruct, and discipline police officers

               with regard to proper methods of conducting interviews of witnesses and/or

               accused persons, and to discipline police officers who use improper methods to

               coerce and/or elicit false statements and/or confessions;

           f. The tacit acceptance of and encouragement of a code of silence wherein police

               officers regularly cover up police misconduct by refusing to report other officers’

               misconduct or by telling false and/or incomplete stories, inter alia, in sworn

               testimony, official reports, in statements to the Civilian Complaint Review Board

               (“CCRB”) and the Internal Affairs Bureau, and in public statements designed to

               cover for and and/or falsely exonerate accused police officers;

           g. Encouraging and/or failing to discipline officers for “testilying” and/or fabricating

               false evidence to bring about the police officers’ preconceived perceptions or

               determinations of guilt.

       291.    The City policies, practices, and customs in existence at the time of failing to

supervise, train, instruct, and discipline police officers and encouraging their misconduct are

further evidence, inter alia, by the following;

           a. The Report of the Commission to Investigate Allegations of Police Corruption

               and the Anti-Corruption Procedures of the Police Department (“Mollen

               Commission”), dated July 7, 1994, states:

               In the face of this problem of corruption, the Department allowed
               its systems for fighting corruption virtually to collapse. It has
Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 45 of 75



    become more concerned about the bad publicity that corruption
    disclosures generate than devastating consequences of corruption
    itself. As a result, its corruption controls minimized, ignored and at
    times concealed corruption rather than root it out. Such an
    institutional reluctance to uncover corruption is not surprising. No
    institution wants its reputation tainted – especially a Department
    that needs the public’s confidence and partnership to be effective.
    A weak and poorly resourced anti-corruption apparatus minimizes
    the likelihood of such taint, embarrassment and potential harm to
    careers. Thus, there is a strong institutional incentive to allow
    corruption efforts to fray and lose priority – which is exactly what
    this Commission uncovered. This reluctance manifested itself in
    every component of the Department’s corruption controls from
    command accountability and supervision, to investigations, police
    culture, training, and recruitment.

    For at least the past decade, the system designed to protect the
    Department from corruption minimized the likelihood of
    uncovering it.

    Mollen Commission Report, p. 2-3.

 b. Accordingly, in 1990, the Office of Special Prosecutor, which investigated

    charges of police corruption was abolished.

 c. The Mollen Commission concluded that police perjury and falsification of official

    records is probably the most common form of police corruption facing the

    criminal justice system…

    …Regardless of the motives behind police falsifications, what is
    particularly troublesome about this practice is that it is widely
    tolerated by corrupt and honest officers alike, as well as their
    supervisors. Corrupt and honest officers told us that their
    supervisors knew or should have known about falsified versions of
    searches and arrests and never questioned them,

    …What breeds this tolerance is deep-rooted perception among
    many officers of all ranks within the Department that nothing is
    really wrong with compromising facts to fight crime in the real
    world. Simply put, despite the devastating consequences of police
    falsifications, there is a persistent belief among many officers that
    it is necessary and justified, even if unlawful. As one dedicated
    officer put it, police officers often view falsification as, to use his
Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 46 of 75



    words, “doing God’s work” – doing whatever it takes to get a
    suspected criminal off the streets. This attitude is so entrenched,
    especially in high-crime precincts, that when investigators
    confronted one recently arrested officer with evidence of perjury,
    he asked in disbelief, “What’s wrong with that? They’re guilty.”

    Mollen Commission Report, p. 36, 40-41.

 d. Since at least 1984, defendant City and the New York City Police Department

    have been on notice inadequate and that police officers joining the force,

    including, upon information and belief, individual defendant police officers

    herein, were disproportionately involved in misconduct and abuse. See, e.g.,

    Mayor’s Advisory Committee on Police Management and Personnel Policy, Final

    Report, February 24, 1987.

 e. The City of New York Office of the Comptroller, in an unpublished report, found

    that the police often conduct inadequate investigations.

 f. Prior to July 1993, the CCRB, which is responsible for receiving and investigating

    complaints of police misconduct made by citizens against members of the New

    York City Police Department, operated as an agency of the New York City Police

    Department rather than as an independent, unbiased entity.

 g. During the 1980s, the early 1990s, and in and about the time frame of the Buari

    investigation, the CCRB received numerous complaints of police misconduct, but

    failed fully investigate many of them and substantiated the guilt of the accused

    police officer in a suspiciously minuscule number of cases.

 h. On average, in 1990-1992, the CCRB conducted complete investigations of only

    36 percent of the complaints received, closed 40 percent of the total cases without
Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 47 of 75



    completing full investigations, and substantiated only 3.3 percent of the total

    complaints received.

 i. The CCRB has also failed to recommend disciplinary action in the vast majority

    of its cases.

 j. On average, in 1990-1992, the CCRB recommended disciplinary action in only

    7.5 percent of its disposed of cases.

 k. Moreover, most of the complaints that are substantiated by the CCRB do not

    result in any kind of meaningful discipline. For instance, as of November 14,

    1991, of the 80 officers who faced departmental trials in 1991, 47 were cleared,

    and 34 were disciplined with penalties ranging from loss of vacation to a 90-day

    suspension.

 l. Damages have been awarded to victims of police misconduct in 300-400 cases

    annually since 1988, as a result of out-of-court settlements or judgments in civil

    actions. Meanwhile, on average, only about 107 complaints were substantiated

    annually by the CCRB in 1988-1992.

 m. The money paid out by the City in damages to alleged victims of police

    misconduct rose from approximately $7 million in 1988, to $13.5 million in 1992,

    to $24 million in 1994.

 n. More than $82 million was paid in damages to victims of police misconduct in

    1352 cases between 1992 and 1995.

 o. In the vast majority of police misconduct cases that result in verdicts or

    substantial settlements for victims, defendant City imposes no discipline, either

    before or after resolution in court, almost never reopens an investigation
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 48 of 75



               previously conducted after such resolution, and sometimes promotes the abusive

               officer to a position of greater authority despite the judicial resolution.

           p. Former New York City Police Commission Robert Daly wrote in 1991 that the

               “blue wall of solidarity with its macho more and prejudices, its cover-ups and

               silence, is reinforced every day in every way.”

       292.    Upon information and belief, police officers receive no training regarding how to

conduct interrogations in a manner that will prevent false statements, and, in fact, are

indoctrinated in the use of false promises, threats, and intimidation.

       293.    Upon information and belief, defendant City and its agency, the New York City

Police Department, failed to effectively screen, hire, train, supervise, and discipline their police

officers, including the defendant police officers herein, for lack of truthfulness, and for their

failure to protect citizens from the unconstitutional conduct of other police officers, thereby

permitting and allowing the defendant police officers to be in a position to elicit false testimony

from witnesses and to fabricate evidence sufficient to secure convictions in violation of federal

and state constitutional rights, and/or to permit these actions to take place with those officers’

knowledge of consent.

       294.    Upon information and belief, the defendant police officers herein were the subject

of prior civilian and departmental complaints of misconduct that gave notice to or should have

given notice to defendant City and its agency, the New York City Police Department, that the

defendant police officers herein were likely to engage in conduct that would violate the civil and

constitutional rights of the public, such as the conduct complained of by the plaintiff herein.

       295.    As a result of the foregoing conscious policies, practices, customs and/or usages,

defendant City and its agency, the New York City Police Department, permitted and allowed the
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 49 of 75



employment and retention of individuals as police officers whose individuals circumstances

place the public or segments thereof at substantial risk of being the victims of preconceived

determinations of guilt.

        296.    The plaintiff’s injuries were a direct and proximate result of the defendants’

wrongful policies, practices, customs and/or usages complained of herein and in existence at the

time of the incidents complained of herein and of the knowledge and repeated failure of the

defendant City and the New York City Police Department to properly supervise, train, and

discipline their police officers.

        297.    Defendant City knew or should have known that the acts alleged herein would

deprive the plaintiff of his rights, in violation of the Fifth, Sixth, and Fourteenth Amendments to

the United States Constitution and Article I, §§ 1 and 6 of the Constitution of the State of New

York, including, without limitation, the plaintiff’s freedom of deprivation of liberty without due

process of the law.

        298.    The defendant City is directly liable and responsible for the acts of the individual

police officer defendants for state law claims under the doctrine of respondeat superior.

            For the Actions of the BCDAO Prosecutors and their Investigators
      Pursuant to the Policies and Practices in Existence at the Time of the Buari Case

        299.    All of the acts by the defendant prosecutors and their investigators described

above were carried out pursuant to policies and practices of the City of New York which were in

existence at the time of the conduct alleged herein were engaged in with the full knowledge,

consent, and under the supervisory authority of the BCDAO.

        300.    Defendant City and the District Attorney’s Office, by their policy-making agents,

servants and employees, authorized, sanctioned and/or ratified the defendant prosecutors’ and
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 50 of 75



their investigators’ wrongful acts; and/or failed to prevent or stop these acts; and/or allowed or

encouraged these acts to continue.

       301.    The actions of the defendant prosecutors and their investigators resulted from and

were taken pursuant to de facto policies and/or well-settled and widespread customs and

practices of the City, which are implemented by the BCDAO, to prosecute and continue to

prosecute persons through fabricated and manipulated allegation without adequate basis in fact

and/or despite substantial exculpatory evidence known to them and withheld from accused

persons, and to substantially interfere with the accused’s right to call witnesses in their defense

by impermissible means such as intimidation, coercion, and other abuses of authority.

       302.    The existence of such unlawful de facto policies and/or well-settled and

widespread customs and practices has been known to supervisory and policy-making officers and

officials of the BCDAO and the City for a substantial period of time.

       303.    Despite knowledge of such unlawful de facto policies and practices, these

supervisory and policy-making officials of the BCDAO and the City and their predecessor in

interest did not take steps to terminate these policies and practices, did not discipline individuals

who engage in such practices, or otherwise properly train prosecutors and investigators with

regard to the constitutional and statutory limits on the exercise of their authority, and instead

sanctioned ad ratified these policies, customs and practices through their deliberate indifferent to

or reckless disregard of the effect of said policies, customs, and practices upon the constitutional

rights of persons in the City of New York.

       304.    The City’s policies and practices in existence at the time of the conduct

complained of herein, which caused the plaintiff’s injuries herein include, inter alia, the

following:
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 51 of 75



           a. The failure to properly supervise, train, instruct, and discipline prosecutors and

               investigators who participate with, conspire with, and advise police officers in

               using coercive interrogation techniques during the course of an investigation;

           b. The failure to properly supervise, train, instruct, and discipline prosecutors and

               investigators who conspire with police officers during the course of an

               investigation to prevent potential witnesses for the defense from testifying

               through coercive and intimidating tactics;

           c. The failure to properly supervise, train, instruct, and discipline prosecutors and

               investigators with regard to proper investigatory techniques and adequate

               evidence of crimes and to discipline those unjustifiably charge and prosecute or

               continue to prosecute persons accused of crimes in the absence of probable cause;

           d. The failure to properly supervise, train, instruct, and discipline prosecutors and

               investigators during the course of an investigation to prevent persons being

               interviewed from having access to counsel.

       305.    The aforementioned City policies, practices, and customs of failing to supervise,

train, instruct, and discipline prosecutors and investigators and encouraging their misconduct are

evidence by the broad-sweeping prosecutorial misconduct detailed herein. Several different

members of the BCDAO directly subjected Mr. Buari and witnesses in his case to coercive

interrogations and deprived Mr. Buari of exculpatory evidence. These prosecutors and

investigators represent the corrupt investigative policies and practices of the BCDAO.

       306.    The City policies, practices and customs in existence at the time of failing to

supervise, train, instruct, and discipline police officers and encouraging their misconduct are

further evidenced, inter alia, by the Mollen Commission’s conclusion that the same tolerance for
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 52 of 75



perjury and falsifications that is exhibited among police officers is exhibited among BCDAO

prosecutors and investigators. The Commission specifically noted that “several former and

current prosecutors acknowledged-- ‘off the record’ – that perjury and falsifications are serious

problems in law enforcement that, though not condoned, are ignored.” Mollen Commission,

Report, p. 42.

                                                DAMAGES

       307.      The unlawful, intentional, willful, deliberately indifferent, reckless, and/or bad-

faith acts and omissions of the City and the NYPD and BCDAO Defendants caused Mr. Buari to

be falsely arrested and imprisoned, unfairly tried, wrongfully convicted, and forced Mr. Buari to

serve nearly twenty-one years in jail and prison for a brutal crime he did not commit.

       308.      As a direct result of Defendants’ intentional, bad faith, willful, wanton, reckless,

and/or deliberately indifferent acts and omissions, Mr. Buari sustained injuries and damages,

which continue to date and will continue into the future, including: loss of freedom for nearly

twenty-one years; pain and suffering; severe mental anguish; emotional distress; loss of family

relationships; severe psychological damage; loss of property; loss of income;            humiliation,

indignities and embarrassment; degradation; permanent loss of natural psychological

development; and restrictions on all forms of personal freedom including but not limited to diet,

sleep, personal contact, educational opportunity, vocational opportunity, athletic opportunity,

personal fulfillment, sexual activity, family relations, reading, television, movies, travel,

enjoyment, and expression, for which he is entitled to monetary relief.

       309.      Specifically, and as a direct result of Defendants’ intentional, bad faith, willful,

wanton, reckless, and/or deliberately indifferent acts and omissions, Mr. Buari sustained physical

injuries and damages, including: physical pain and suffering; personal injuries; infliction of
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 53 of 75



physical illness; and inadequate medical care, for which he is entitled to monetary relief.

       310.      When Calvin Buari was falsely arrested for this crime, he had a good ongoing

relationship with his girlfriend and other friends and had cordial ongoing relationships with

various family members, including his mother and brother, all of which relationships were cut

off, aside from occasional prison visits, for the remainder of his imprisonment for nearly twenty-

one years.

       311.      Defendants’ unlawful actions also caused Calvin Buari to suffer significant

mental anguish; social stigma; restrictions on liberty; loss of property; interference with familial

relationships; and financial burdens.

       312.      All the acts and omissions committed by the Defendants described herein for

which liability is claimed were done intentionally, unlawfully, maliciously, wantonly, recklessly,

negligently and/or with bad faith, and said acts meet all of the standards for imposition of

punitive damages.

                                        FEDERAL CLAIMS

                                             COUNT I
                42 U.S.C. § 1983 4th and 14th Amendment Malicious Prosecution
               Against Dietz, Tracy, Price, Gottwin, Neenan, Fortune, Wall, Shiffman,
             Viggiano, Karen, Lung, Coddington, Mignola Does # 1-10, and Roes # 1-10

       313.      Plaintiff hereby incorporates by reference all the foregoing paragraphs and further

alleges as follows:

       314.      Defendants Dietz, Price, Gottwin, Fortune, Wall, Schiffman, Viggiano, Lung,

Coddington, Does # 1-10, and Roes # 1-10, with malice and knowing that probable cause did not

exist to arrest Calvin Buari and prosecute him for murdering the Harris brothers, acting

individually and in concert, caused Calvin Buari to be arrested, charged, and prosecuted for that

crime, thereby violating Calvin Buari’s clearly established right, under the Fourth and Fourteenth
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 54 of 75



Amendments of the United States Constitution, to be free of unreasonable searches and seizures.

Specifically:

           a. Defendants Dietz, Tracy, Price, Gottwin, Neenan, Fortune, and Does # 1-10,

                acting individually and in concert, fabricated evidence and intentionally withheld

                from and misrepresented to prosecutors, Mr. Buari and his trial counsel, the grand

                jury, and the trial court exculpatory facts that vitiated probable cause against

                Calvin Buari and would have impeached witnesses for the prosecution at trial,

                including, but not limited to, the fact that the identification of Calvin Buari as the

                murderer of the Harris brothers were the result of impermissible suggestion and/or

                coercion, and that the police had fabricated inculpatory evidence and withheld

                exculpatory and impeachment evidence. These Defendants also failed to conduct

                a constitutionally adequate investigation in light of evidence pointing to Dwight

                Robinson and away from Calvin Buari; and

           b. Defendants Wall, Schiffman, Viggiano, Karen, Lung, Coddington, Mignola and

                Roes # 1-10, acting individually and in concert, substantially interfered with

                exculpatory evidence that vitiated probable cause against Calvin Buari and would

                have impeached evidence introduced by the prosecution at trial, including, but not

                limited to, the fact that the identification of Calvin Buari as the murderer of the

                Harris brothers was the result of impermissible suggestion and/or coercion, that

                the police had fabricated inculpatory evidence and withheld exculpatory and

                impeachment evidence, and that Dwight Robinson was the murderer of the Harris

                brothers. These Defendants also failed to conduct a constitutionally adequate
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 55 of 75



                investigation in light of evidence pointing to Dwight Robinson and away from

                Calvin Buari.

       315.     The aforementioned Defendants performed the above-described acts under color

of state law, intentionally, with reckless disregard for the truth, and with deliberate indifference

to Mr. Buari’s clearly established constitutional rights. No police officer or member of a district

attorney’s office would have believed this conduct was lawful after 1992.

       316.     Mr. Buari is completely innocent of murdering the Harris brothers. The

prosecution finally terminated in Mr. Buari’s favor in March 21, 2018 when the indictment was

dismissed.

       317.     As a direct and proximate result of these Defendant’s actions, Mr. Buari was for

more than two decades wrongly convicted and imprisoned and suffered the other grievous and

continuing damages and injuries set forth above.

                                          COUNT II
                      th
42 U.S.C. § 1983 14 Amendment Deprivation of Liberty Without Due Process of Law and
    Denial of Fair Trial by Fabricating Evidence and Deliberately Failing to Conduct a
                          Constitutionally Adequate Investigation
            Against Dietz, Tracy, Price, Gottwin, Neenan, Fortune, Wall, Shiffman,
         Viggiano, Karen, Lung, Coddington, Mignola Does # 1-10, and Roes # 1-10

       318.     Plaintiff hereby incorporates by reference all the foregoing paragraphs and further

alleges as follows:

       319.     Defendants Dietz, Tracy, Price, Gottwin, Neenan, Fortune, Wall, Schiffman,

Viggiano, Karen, Lung, Coddington, Mignola Does # 1-10, and Roes # 1-10, acting individually

and in concert, deprived Calvin Buari of his clearly established constitutional fright under the

Fourteenth Amendment of the United States Constitution, to a fair trial. Specifically:

             a. Defendants Dietz, Tracy Price, Gottwin, Neenan, Fortune, and Does # 1-10

                deprived Calvin Buari of his right to a fair trial by: fabricating inculpatory
Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 56 of 75



    evidence and intentionally using unduly suggestive identification procedures

    and/or direct suggestion and/or coercion to obtain witness identifications,

    including, but not limited to, fabricating the false identifications of Calvin Buari

    as the murderer by Dwight Robinson, Kintu Effort, Brian Johnson, Clarence

    Lamont Seabrook, Kenya Holder, and Jerry Connor; withholding exculpatory and

    impeachment evidence from Mr. Buari and his counsel, including, without

    limitation, the circumstances of the witness interviews of Dwight Robinson, Kintu

    Effort, Brian Johnson, Clarence Lamont Seabrook, Kenya Holder, and Jerry

    Connor, which would have shown that the identifications of Calvin Buari were

    fabricated and/or the result of suggestion and coercion; and by deliberately failing

    to conduct a constitutionally adequate investigation in light of evidence pointing

    to Dwight Robinson and away from Calvin Buari;

 b. Defendants Wall, Schiffman, Viggiano, Karen,, Lung, Coddington, Mignola and

    Roes # 1-10 deprived Calvin Buari of his right to a fair trial by: intentionally

    using impermissible suggestion and/or coercion to suppress exculpatory evidence,

    including, but not limited to, causing Dwight Robinson to recant his confession of

    murdering the Harris brothers and dissuading eyewitness Patricia Damm from

    testifying on Plaintiff’s behalf; withholding exculpatory and impeachment

    evidence from Mr. Buari and his counsel, including, but not limited to, a recorded

    prisoner telephone call in which Dwight Robinson admitted to murdering the

    Harris brothers; and by deliberately failing to conduct a constitutionally adequate

    investigation in light of evidence pointing to Dwight Robinson and away from

    Calvin Buari.
            Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 57 of 75



          320.   These Defendants performed the above-described acts under color of state law,

intentionally, with reckless disregard for the truth, and with deliberate indifference to Mr. Buari’s

clearly established constitutional right to be free from deprivation of liberty without due process

of law.

          321.   Mr. Buari is completely innocent of murdering the Harris brothers. The

prosecution finally terminated in Mr. Buari’s favor on March 21, 2018 when the indictment was

dismissed.

          322.   As a direct and proximate result of these defendant’s actions, Mr. Buari spent

more than two decades wrongly convicted and imprisoned and suffered the other grievous and

continuing damages and injuries set forth above.

                                            COUNT III
                              42 U.S.C. § 1983 Failure to Intercede
              Against Dietz, Tracy, Price, Gottwin, Neenan, Fortune, Wall, Shiffman,
            Viggiano, Karen, Lung, Coddington, Mignola, Does # 1-10, and Roes # 1-10

          323.   Plaintiff hereby incorporates by reference all the foregoing paragraphs and further

alleges as follows:

          324.   By their conduct and under color of state law, Defendants Dietz, Tracy, Price,

Gottwin, Neenan, Fortune, Wall, Shiffman, Viggiano, Karen, Lung, Coddington, Mignola, Does

# 1-10, and Roes # 1-10, had opportunities to intercede on behalf of Calvin Buari to prevent his

false arrest, malicious prosecution, false imprisonment, deprivation of liberty without due

process of law, but, due to their intentional conduct and/or reckless or deliberate indifference,

declined or refused to do so.

          325.   These Defendants’ failures to intercede violated Calvin Buari’s clearly established

constitutional right to be free from unreasonable search and seizure and not to be deprived of

liberty without due process of law as guaranteed by the Fourth and Fourteenth Amendments. No
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 58 of 75



reasonable police officer or ADA in or after 1992 would have believed that failing to intercede to

prevent these Defendants from fabricating inculpatory evidence, intentionally using unduly

direct suggestion and/or coercion to obtain witness identifications, withholding material,

exculpatory and/or impeachment evidence, deliberately failing to conduct a constitutionally

adequate investigation, and causing Calvin Buari to be arrested and prosecuted without probable

cause, were lawful.

       326.    Mr. Buari is completely innocent of murdering the Harris brothers. The

prosecution finally terminated in Mr. Buari’s favor on March 21, 2018 when the indictment was

dismissed.

       327.    As a direct and proximate result of these defendant’s actions, Mr. Buari spent

more than two decades wrongly convicted and imprisoned and suffered the other grievous and

continuing damages and injuries set forth above.

                                            COUNT IV
                            42 U.S.C. § 1983 Civil Rights Conspiracy
                       Against Dietz, Tracy, Price, Gottwin, Neenan, Fortune,
                      Viggiano, Shiffman, Karen, Does # 1-10, and Roes # 1-10

       328.    Plaintiff hereby incorporates by reference all the foregoing paragraphs and further

alleges as follows:

       329.    Detectives Dietz, Tracy, Price, Gottwin, Neenan, Fortune, and Does # 1-10, acting

within the scope of their employment and under color of state law, agreed among themselves and

with other individuals, including ADA Karen, Alrick, Griffiths, Dwight Robinson, Kintu Effort,

Brian Johnson, Clarence Lamont Seabrook, Kenya Holder, and Jerry Connor to act in concert in

order to deprive Mr. Buari of this clearly established Fourth and Fourteenth Amendment rights to

be free from unreasonable searches and seizures, false arrest, false imprisonment, malicious

prosecution, deprivation of liberty without due process of law, and to a fair trial.
              Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 59 of 75



         330.     In furtherance of the conspiracy, these Defendants engaged in and facilitated

numerous overt acts, including, without limitation, the following:

               a. Falsely arresting and imprisoning Calvin Buari, knowing that they lacked

                  probable cause;

               b. Fabricating inculpatory evidence in reports, witness statements and pretrial

                  communications with the prosecution, including the purportedly independent

                  identifications of Calvin Buari;

               c. Committing perjury during hearings and at trial;

               d. Eliciting false testimonies to implicate Calvin Buari; and

               e. Intentionally or with deliberate indifference, failing to comply with their duty to

                  disclose Brady material during the pendency of the case.

         331.     Defendants Viggiano, Schiffman, Wall, and Roes # 1-10, acting within the scope

of their employment and under color of state law, agreed among themselves and with other

individuals, including ADA Karen and Dwight Robinson, to act in concert in order to deprive

Calvin Buari of his clearly established Fourth and Fourteenth Amendment right to be free from

malicious prosecution, false imprisonment, deprivation of liberty without due process, and to a

fair trial.

         332.     In furtherance of the conspiracy, these Defendants engaged in and facilitated

numerous overt acts, including, without limitation, the following:

               a. Fabricating inculpatory evidence in reports and pre-hearing communications with

                  the prosecution, including the purportedly independent recantation of Dwight

                  Robinson’s confession to murdering the Harris brothers;

               b. Committing perjury and/or soliciting perjury from witnesses during a hearing; and
              Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 60 of 75



               c. Intentionally or with deliberate indifference, failing to comply with their duty to

                  disclose Brady material during the pendency of the case.

         333.     Mr. Buari is completely innocent of murdering the Harris brothers. The

prosecution finally terminated on March 21, 2018, when the indictment was dismissed.

         334.     As a direct and proximate result of these defendant’s actions, Mr. Buari spent

several years wrongly convicted and imprisoned and suffered the other grievous and continuing

damages and injuries set forth above.

                                             COUNT V
                               42 U.S.C. § 1983 Supervisory Liability
                              Against DA Darcel Clark and ADA Mignola

         335.     Plaintiff hereby incorporates by reference all of the foregoing paragraphs and

further alleges as follows:

         336.     The individual defendants ADA Lung, ADA Coddington, and/or BCDAO

investigators Roes # 1-10, acted with impunity in an environment in which they were not

adequately trained, supervised, or disciplined by Defendants Darcel Clark, Gina Mignola and

other supervisors, in this case and as a matter of practice.

         337.     Defendants Darcel Clark, Gina Mignola, and other supervisors acted with gross

negligence, recklessness, and/or deliberate indifference to the constitutional rights of citizens by

failing to provide adequate training, supervision, and discipline of the defendant BCDAO ADAs

and BCDAO investigators, and thereby caused the individual defendant ADAs and Investigators

to deprive Calvin Buari of his clearly established constitutional rights, including his rights to be

free from malicious prosecution, and deprivation of liberty without due process of law, and to a

fair trial.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 61 of 75



        338.    Had Defendants Darcel Clark, Gina Mignola and other supervisors not provided

grossly inadequate training, supervision, and discipline of the defendant police officers, these

defendants would not and should not have unduly used direct suggestion to prevent witnesses

from testifying for Mr. Buari and intentionally and maliciously caused Calvin Buari to continue

to be maliciously prosecuted without probable cause. Defendants Darcel Clark, Gina Mignola

and other supervisors were directly involved in the investigation of Calving Buari and directly

supervised the specific investigative acts taken by the individual BCDAO ADAs and

Investigators in this case.

        339.    The grossly negligent, reckless, and/or deliberately indifferent conduct of

Defendants Darcel Clark, Gina Mignola and other supervisors under color of state law violated

their clearly established duty, in 2015, to supervise defendants ADA Lung, ADA Coddington,

and Roes # 1-10, and no reasonable ADA supervisor in 2015 would have believed that grossly

negligent, reckless, and/or deliberately indifferent supervision in the face of actual or

constructive notice of misconduct by their subordinate ADAs and Investigators was lawful.

        340.    Mr. Buari is completely innocent of murdering the Harris brothers. The

prosecution finally terminated on March 21, 2018, when the indictment was dismissed.

        341.    As a direct and proximate result of these defendant’s actions, Mr. Buari spent

several years wrongly convicted and imprisoned and suffered the other grievous and continuing

damages and injuries set forth above.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 62 of 75



                                         COUNT V
                               42 U.S.C. § 1983 Monell Claim
       Monell Unconstitutional Policy, Custom, or Pattern and Practice of Promoting,
Facilitating, or Condoning Improper, Illegal and Unconstitutional Investigative Techniques
                       and Failure to Supervise, Disciple, and Train
    Against Defendant City of New York for the Actions and Omissions of the Police Officer
                                  Defendants and the NYPD

       342.      Plaintiff hereby incorporates by reference all the foregoing paragraphs and

further alleges as follows:

       343.      Prior to and at the time of the unlawful investigation, prosecution, and conviction,

of Calvin Buari, the NYPD, by and through its final policymakers, maintained a policy, custom,

or pattern and practice of promoting, facilitating, or condoning, improper, illegal, and

unconstitutional investigative techniques, including but not limited to the following: (a) the use

of suggestive techniques and/or direct suggestion and/or coercive techniques in interviews and

interrogations to obtain false statements and testimonies; (b) the use coercive tactics,

intimidation, undue suggestion, and unlawful bribery to interfere with a criminal defendant’s

right to call witnesses; (c) the fabrication of inculpatory evidence; (d) the suppression of

exculpatory and/or impeachment evidence; (d) the intentional failure to conduct adequate

investigations of crimes; and (e) engaging in affirmative concealment and cover up of this type

of misconduct.

       344.      Prior to and at the time of the unlawful investigation, prosecution, and conviction

of Calvin Buari, the NYPD, by and through its final policymakers, maintained a policy, custom,

or pattern and practice of failing to adequately supervise, discipline and train NYPD detectives

and officers in connection with fundamental investigative tasks implicating the constitutional

rights of witnesses and suspects, including but not limited to conducting custodial interrogations

and witness interviews.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 63 of 75



       345.    The NYPD’s policy, custom, or pattern and practice of promoting, facilitating, or

condoning improper, illegal, and unconstitutional investigative techniques, and its policy,

custom, or pattern and practice of failing to adequately supervise, discipline, and train NYPD

Department detectives and officers was reflected by the multiple acts of misconduct and

illegality committed by multiple New York City Police detectives and supervisors in relations to

multiple witnesses in the Buari investigation, as described above.

       346.    The NYPD’s policy, custom, or pattern and practice of investigative misconduct

and failure to supervise and train was also reflected by several prior cases and investigations

within the 47th precinct and beyond which, upon information and belief, were known to the

NYPD defendants and policymakers prior to and during the Buari investigation. The misconduct

committed in those cases was actually or constructively known to the NYPD supervisors and

policymakers prior to and during the Buari investigation, and upon information and belief,

NYPD supervisors and policymakers failed to train, supervise, discipline, or otherwise remediate

detectives and officers in response to such notice or make any meaningful investigation into the

above practices and techniques. The continued adherence to these unconstitutional municipal

customs, practices and/or policies amounted to deliberate indifference to the constitutional rights

of criminal defendants like Mr. Buari.

       347.    Such unconstitutional municipal customs, practices and/or polices were the

moving force behind the false testimonies, statements, unlawful bribery, and coercive tactics

used against Mr. Buari, causing his arrest, prosecution, and nearly twenty-one years of

incarceration, as well as the other grievous injuries and damages set forth above.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 64 of 75



                                       COUNT VI
   42 U.S.C. § 1983 Monell Unconstitutional Policy, Custom, or Pattern and Practice of
Promoting, Facilitating, or Condoning Improper, Illegal, and Unconstitutional Investigative
                Techniques and Failure to Supervise, Discipline and Train
             Against Defendant City of New York for the Actions and Omissions
                          of the BCDAO Defendants and the BCDAO

       348.    Plaintiff hereby incorporates by reference all of the foregoing paragraphs and

further alleges as follows:

       349.    At the time of Calvin Buari’s prosecution, and continuing through the time the

charges were against Mr. Buari were dismissed, the Bronx County District Attorney (“BCDA”),

as the manager, chief administrator and policy-maker of the BCDAO, a City agency, maintained

a policy, custom and/or practice of deliberate indifference to violations by his or her employees

of the constitutional rights of individuals who were investigated and criminally prosecuted in

Bronx, New York.

       350.    Among other things, BCDAO engaged in a custom and practice of engaging in

malicious prosecutions by: (a) knowingly presenting false testimony and arguments at criminal

proceedings; (b) suppressing Brady information; and (c) covering up these unlawful practices.

       351.    These policies, customs, and practices began with Robert Johnson’s induction as

BCDA in 1989, continued when Darcel Clark became BCDA in 2016, and persisted through at

least 2017.

       352.    The BCDA, as a matter of policy, custom, and practice, permitted, encouraged,

and acquiesced in the commission of constitutional violations of the rights of suspects and

defendants by prosecutors working with the BCDAO.

       353.    These policies, customs, and practices proximately caused the violations of Calvin

Buari’s constitutional rights described above and his malicious prosecution, false imprisonment

and other damages.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 65 of 75



       354.    The BCDA’s policy was to tolerate, fail to discipline, and encourage violations of

his or her Office’s constitutional obligation to not maliciously prosecute defendants. The

BCDA’s deliberate indifference to such violations created an atmosphere that “anything goes”

and prosecutions should be secured at all costs that caused such violations to continue, including

in Calvin Buari’s case.

       355.    Under the BCDAO’s office-wide policies, customs, and practices, prosecutors and

investigators were permitted and encouraged to avoid disclosing information favorable to the

defense, despite the fact that disclosure of such information was and is constitutionally required.

       356.    The BCDAO’s training and discipline policies and practices were likewise

consciously designed to permit and encourage malicious prosecutions.

       357.    Prosecutors were trained not to disclose Brady and other information favorable to

a defendant by misrepresentation or rationalizing non-disclosure by subjectively assessing the

information as unreliable and encouraged to cover up Brady information kept hidden by other

members of the BCDAO.

       358.    Through a policy, custom, and practice of not disciplining prosecutors for Brady

and other constitutional violations and taking no remedial action in cases where such

wrongdoing was discovered (through court decisions, post-conviction proceedings, or

otherwise), the BCDAO encouraged such violations by demonstrating to his prosecutors that

there would be no negative consequences for the failure to comply with Brady and other

constitutional requirements.

       359.    Upon information and belief, despite numerous court decisions finding that

prosecutors had maliciously prosecuted defendants by failing to disclose Brady and other

information favorable to a defendant or otherwise had engaged in conduct that misled courts,
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 66 of 75



juries, defendants, and/or defense attorneys, none of the BCDAO prosecutors or investigators

involved were disciplined.

        360.     Upon information and belief, under the BCDAO’s policies, customs, and

practices, no prosecutor was fired, suspended, fined, or demoted for such misconduct.

        361.     Upon information and belief, even where misconduct was found to have occurred,

no record of the misconduct was placed in the personnel file of any prosecutor or investigator

responsible.

        362.     Upon information and belief, no prosecutor was reported to outside disciplinary

bodies for such misconduct, even when the misconduct violated applicable ethical rules.

        363.     To the contrary, in opposing defendants’ efforts to obtain Brady and other

information favorable to the defendant, or relief for a prosecutor’s improper failure to provide

such disclosure, the BCDAO stubbornly defended the propriety of their employees’ behavior,

thereby ratifying and signaling their tolerance of it. Upon information and belief, personnel

found to be involved in such misconduct continued to receive raises, bonuses, and promotions.

        364.     The violations of Calvin Buari’s constitutional rights and his resulting injuries

were proximately and foreseeably caused by conduct chargeable to defendant City of New York

amounting to deliberate indifference to the constitutional rights of persons, including Mr. Buari,

subject to prosecution by the BCDAO, including:

            a. The institution and implementation of inadequate and unlawful policies,

procedures and customs concerning:

               i.       the duty not to use false, misleading, or unreliable evidence, testimony,

statements, or argument during criminal proceedings, including grand jury proceedings, pretrial

hearings, and trials;
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 67 of 75



              ii.        the continuing obligation to correct false, inaccurate, incomplete or

misleading evidence, testimony, statements, and argument, whenever such misconduct is

discovered to have occurred; and

              iii.       the continuing duty to obtain, preserve, and timely disclose, during

criminal prosecutions, all material evidence or information favorable to a person suspected,

accused, or convicted of criminal conduct, including exculpatory evidence as well as evidence

impeaching or undermining prosecution witnesses and the prosecution’s theory of the case; and

           b. the failure to adequately instruct, train, supervise, and discipline employees with

respect to such matters.

       365.      The foregoing express or de facto policies, practices, and customs (including the

failure to properly instruct, train, supervise, and/or discipline employees with regard thereto)

were implemented or tolerated by policy making officials for the defendant City, including, but

not limited to the BCDAO which knew to a moral certainty that such policies, procedures,

regulations, practices and customs implicated issues that regularly arise in the investigation and

prosecution of criminal cases; that such issues either present employees with difficult choices of

the sort that instruction, training and/or supervision will make less difficult or that the need for

the further instruction, training, supervision and/or discipline was demonstrated by a history of

employees mishandling such situations as well as the incentives that employees have to make

wrong choice; and that the wrong choice by municipal employees concerning such issues will

frequently cause the deprivation of the constitutional rights of an accused and cause him

constitutional injury.

       366.      The aforementioned policymaking officials had the knowledge alleged in the

preceding paragraph, based upon, among other circumstances: as noted above, numerous
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 68 of 75



credible allegations, many substantiated by judicial decisions, that prosecutors and investigators

wrongfully withheld evidence favorable to the defense that the prosecution had been required to

timely disclose to the defense under Brady or state discovery laws and/or had presented or failed

to correct false or misleading testimony and argument; numerous decisions of the United States

Supreme Court, the United States Court of Appeals for the Second Circuit, the New York Court

of Appeals, and the New York Appellate Division, discussing the difficult issues that regularly

arise under the Brady rule and the failures of the New York City or BCDAO prosecutors with

that rule; judicial decisions putting the BCDAO on notice that the City could be held liable for its

failure to adequately train, supervise, or discipline prosecutors regarding their Brady and related

due process obligations, including their obligations not to abuse judicial process; the need to

train, supervise and discipline prosecutors in their aforementioned constitutional obligations to

counteract the inherent pressure on prosecutors to obtain convictions.

       367.    Despite this knowledge, the supervisory and policymaking officers and officials

of the defendant City, including the BCDAO, perpetuated or failed to take preventative or

remedial measures to terminate said policies, procedures, regulations, practices and/or customs;

did not effectively instruct, train, and/or supervise their personnel with regard to the proper

constitutional and statutory requirements in the exercise of their authority; had no published

practices, policies or procedures for investigating and disciplining prosecutors who had engaged

in violations of Brady and related constitutional obligations, and did not discipline or otherwise

properly supervise the individual personnel who engaged in such practices, but instead tolerated

the policies, procedures, regulations, practice and/or customs, described above, with deliberate

indifference to the effect this would have upon the constitutional rights of individuals and

citizens of the City and State of New York.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 69 of 75



        368.    The aforesaid policies, practices and customs of defendant City of New York

were collectively and individually a substantial factor in bring about the aforesaid violations of

Calvin Buari’s rights under the Constitution and laws of the United States, and in causing his

malicious prosecution and resulting damages.

        369.    Under the principles of municipal liability for federal civil rights violations, the

BCDA has final managerial responsibility for training, instructing, supervising and disciplining

attorneys and other employees in his office regarding their conduct in the prosecution of criminal

matters, including, but not limited to, their obligations to make timely disclosure of exculpatory

or favorable evidence or Brady materials to the defense and to refrain from offering, and to

correct, false or misleading evidence, testimony, and argument during grand jury proceeding,

pretrial hearings, and at trial.

        370.    The BCDA, personally and/or through his or her authorized delegates, at all

relevant times had final authority to promulgate and implement administrative and managerial

policies and procedures, including policies and procedures as to personnel, hiring, training,

supervision and discipline, with respect to his Office’s performance and its duties.

        371.    The BCDA at all relevant times was and is an elected officer of Bronx County,

one of the constituent counties of defendant City of New York, and the Office was and is funded

out of the City’s budget.

        372.    Furthermore, the District Attorney was and is designated a “local officer,

rather than a “state officer,” under the New York Public Officers Law § 2, and New York has

provided by statute (N.Y. County Law §§ 53, 941) that the City’s constituent counties (including

Bronx County), and hence defendant City itself, shall have liability for torts committed by

County officers and employees, such as the District Attorney and his employees and agents.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 70 of 75



        373.    At all relevant times, the BCDA, personally and/or through his or her authorized

delegates, had final authority, and constituted a City policymaker for whom the City is liable,

with respect to the above-mentioned areas.

        374.    By virtue of the foregoing, defendant City of New York is liable for having

substantially caused the foregoing violations of Calvin Buari’s constitutional rights and his

resulting injuries.

                                     STATE LAW CLAIMS

                                          COUNT VII
                                     Malicious Prosecution
             Against Dietz, Tracy, Price, Gottwin, Neenan, Fortune, Wall, Shiffman,
           Viggiano, Karen, Lung, Coddington, Mignola, Does # 1-10, and Roes # 1-10

        375.    Plaintiff hereby incorporates by reference all the foregoing paragraphs and

further alleges as follows.

        376.    Defendants Dietz, Tracy, Price, Gottwin, Fortune, Wall, Schiffman, Viggiano,

Karen, Lung, Coddington, Mignola, Does # 1-10, and Roes # 1-10, despite knowing that

probable cause did not exist to prosecute Mr. Buari for murdering the Harris brothers,

intentionally, recklessly, and with malice caused Mr. Buari to be prosecuted and convicted for

this crime. Furthermore, these Defendants intentionally concealed and misrepresented to

prosecutors, grand jurors, the trial court, and courts of post-conviction hearings facts that further

vitiated probable cause against Mr. Buari, including but not limited to the facts that the

statements concerning Mr. Buari purportedly made by Alrick Griffiths, Dwight Robinson, Jerry

Connor, Brian Johnson, Clarence Lamont Seabrook, Kenya Holder, and Kintu Effort were the

product of unduly suggestive identification and/or direct suggestion and/or coercion.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 71 of 75



       377.    Mr. Buari is completely innocent of murdering the Harris brothers. The

prosecution finally terminated in Mr. Buari’s favor on March 21, 2018 when the indictment was

dismissed.

       378.    As a direct and proximate result of these Defendant’s actions, Mr. Buari spent

several years wrongly convicted and imprisoned and suffered the other grievous and continuing

damages and injuries set forth above.

                                         COUNT VIII
             Intentional, Reckless, or Negligent Infliction of Emotional Distress
            Against Dietz, Tracy, Price, Gottwin, Neenan, Fortune, Wall, Shiffman,
          Viggiano, Karen, Lung, Coddington, Mignola, Does # 1-10, and Roes # 1-10

       379.    Plaintiff hereby incorporates by reference all the foregoing paragraphs and further

alleges as follows:

       380.    The improper, deliberate, and traumatizing conduct of Defendants Dietz, Tracy,

Price, Gottwin, Fortune, Wall, Schiffman, Viggiano, Karen, Lung, Coddington, Mignola, Does #

1-10, and Roes # 1-10 in deliberately causing, or recklessly disregarding the risk of causing, the

wrongful prosecution conviction, incarceration, and concomitant severe emotional distress, was

extreme and outrageous, and directly and proximately caused the grievous injuries and damages

set forth above.

       381.    In the alternative, Defendants Dietz, Tracy, Price, Gottwin, Fortune, Wall,

Schiffman, Viggiano, Karen, Lung, Coddington, Mignola, Does # 1-10, and Roes # 1-10

negligently and grossly negligently, and in breach of their duties owed to Mr. Buari to, inter alia,

to refrain from using suggestive techniques and/or direct suggestion and/or coercive techniques

in interviews and interrogations to obtain false witness statements, refrain from substantially and

unlawfully interfering with the defendant’s right to call witness, and otherwise act to deny Mr.

Buari due process of law, directly and proximately caused Mr. Buari to be maliciously
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 72 of 75



prosecuted, and wrongly imprisoned for nearly twenty-one years. Defendants’ actions

unreasonably endangered Mr. Buari’s physical health and safety, and caused him to suffer

physical harm, including physical ailments resulting from the circumstances and duration of his

wrongful incarceration.

       382.    These Defendants engaged in these acts within the scope of their employment.

       383.    These claims are tolled as these Defendants concealed from Mr. Buari – and still

are concealing to this day – their conduct giving rise to this cause of action.

                                          COUNT IX
                                          Negligence
            Against Dietz, Tracy, Price, Gottwin, Neenan, Fortune, Wall, Shiffman,
          Viggiano, Karen, Lung, Coddington, Mignola, Does # 1-10, and Roes # 1-10

       384.    Plaintiff hereby incorporates by reference all the foregoing paragraphs and further

alleges as follows.

       385.    Defendants Dietz, Tracy, Price, Gottwin, Fortune, Wall, Schiffman, Viggiano,

Karen, Lung, Coddington, Mignola, Does # 1-10, and Roes # 1-10 are liable for negligence,

having breached their duty of reasonable case to Mr. Buari. Specifically, and by way of example,

these Defendants:

           a. Failed to accurately report how Mr. Buari became a suspect in the crime and/or

               how defendant detectives obtained his name in connection with the crime;

           b. Failed to accurately report the circumstances surrounding Dwight Robinson’s

               false implication of Mr. Buari as the person who murdered the Harris brothers;

       386.    The Defendants also negligently failed to have or adhere to adequate policies

regarding appropriate communication with the defendant’s witnesses. These negligent acts led to

considerable obstacles preventing Mr. Buari’s access to post-conviction relief and the
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 73 of 75



elimination of this malicious prosecution, thus extending the amount of time he spent

imprisoned.

       387.    These Defendants’ negligence and gross negligence directly and proximately

caused Mr. Buari to be wrongfully prosecuted and imprisoned for nearly twenty-one years and/or

extended the length of time he was wrongfully imprisoned.

       388.    These Defendants engaged in these acts within the scope of their employment.

       389.    Mr. Buari is completely innocent of the crimes of which he was accused. Mr.

Buari’s cause of action for negligence was unavailable to him until the prosecution finally

terminated in his favor on March 21, 2018, when the indictment was dismissed.

       390.    These claims are tolled as these Defendants concealed from Mr. Buari – and still

are concealing to this day – their conduct giving rise to this cause of action.

                                           COUNT X
                                  Respondeat Superior Claim
                               Against Defendant City of New York

       391.    Plaintiff hereby incorporates by reference all the foregoing paragraphs and further

alleges as follows:

       392.    At all times relevant to this Complaint, Defendants Price, Gottwin, Fortune, Wall,

Dietz, Viggiano, Karen, Lung, Coddington, and Mignola, acted as agents of the City of New

York, in furtherance of the business, including law enforcement functions, of the City of New

York, and within the scope of their employment or agency with the City of New York.

       393.    The conduct by which the Police Defendants committed the torts of malicious

prosecution, intentional, reckless or negligent infliction of emotional distress, and negligence

was not undertaken for the Defendant’s personal motives, but rather was undertaken while the
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 74 of 75



Defendants were on duty, carrying out their routine investigative functions as detectives,

investigators, and police officers.

       394.    Under the doctrine of respondeat superior, the City of New York is liable for

their agents’ state law torts of malicious prosecution, intentional, reckless, or negligent infliction

of emotional distress, and negligence.

                                          COUNT XI
                                New York State Constitution
            Against Dietz, Tracy, Price, Gottwin, Neenan, Fortune, Wall, Shiffman,
          Viggiano, Karen, Lung, Coddington, Mignola, Does # 1-10, and Roes # 1-10

       395.    Plaintiff hereby incorporates by reference all the foregoing paragraphs and further

alleges as follows:

       396.    The conduct of Defendants Price, Gottwin, Fortune, Wall, Dietz, Viggiano,

Karen, Lung, Coddington, Mignola, described above, also violated Mr. Buari’s rights under the

New York State Constitution, Article I §§ 6 to due process of law.

       397.    Mr. Buari is completely innocent of the murdering of the Harris brothers. The

prosecution finally terminated in Mr. Buari favor on March 21, 2018, when the indictment was

dismissed.

       398.    As a direct and proximate result of these Defendants’ actions, Mr. Buari was

wrongly imprisoned for nearly twenty-one years and suffered other grievous and continuing

damages and injuries set forth above.

       399.    Defendant City of New York is liable under respondeat superior for the actions of

its employees within the scope of their employment.
          Case 1:18-cv-12299-ER Document 3 Filed 01/03/19 Page 75 of 75



         WHEREFORE, Calvin Buari prays as follows:

               (a)   That the Court award compensatory damages to him and against the
                     defendants, jointly and severally, in an amount to be determined at trial;

               (b)   That the Court award punitive damages to him against all individual
                     defendants, in an amount to be determined at trial, that will deter such
                     conduct by defendants in the future;

               (c)   For a trial by jury;

               (d)   For pre-judgment and post-judgment interest and recovery of his costs,
                     including reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 for all
                     42 U.S.C. § 1983 claims; and

               (e)   For any and all other relief to which he may be entitled.

Dated:      New York, New York
            December 13, 2018                      /s/Marc A. Cannan
                                                   Marc A. Cannan (MC 0513)
                                                   BELDOCK LEVINE & HOFFMAN LLP
                                                   99 Park Avenue, 26th Floor
                                                   New York, New York 10016
                                                   (212) 490-0400

                                                   /s/Oscar Michelen
                                                   Oscar Michelen (OM 5199)
                                                   CUOMO LLC
                                                   200 Old Country Road
                                                   Mineola, New York 11501
                                                   (516) 741-3222

                                                   Attorneys for Plaintiff Calvin Buari
